             Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 1 of 69



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   04/15/2019
                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    JONES ENERGY, INC., et al.,1                                  )      Case No. 19-32112 (DRJ)
                                                                  )
                                       Debtors.                   )      (Joint Administration Requested)
                                                                  )
                                                                  )      Re: Docket No. __
                                                                                         21

                   ORDER (I) SCHEDULING A COMBINED
            DISCLOSURE STATEMENT APPROVAL AND PLAN
         CONFIRMATION HEARING, (II) ESTABLISHING PLAN AND
DISCLOSURE STATEMENT OBJECTION AND REPLY DEADLINES AND RELATED
  PROCEDURES, (III) WAIVING THE REQUIREMENT THAT THE U.S. TRUSTEE
   CONVENE A MEETING OF CREDITORS, AND (VI) GRANTING RELATED RELIEF

             Upon the emergency motion (the “Motion”)2 of the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) for entry of an order (this “Order”): (a) approving the

Confirmation Schedule, including (i) allowing the notice period for the Disclosure Statement and

Confirmation Hearing to run simultaneously, (ii) scheduling a Combined Hearing on the adequacy

of the Disclosure Statement and confirmation of the Plan, (iii) establishing the Objection Deadline

and approving related procedures, and (iv) establishing the Reply Deadline; (b) directing that the

U.S. Trustee not convene a Creditors’ Meeting under section 341(e) of the Bankruptcy Code, all

as more fully set forth in the Motion; and upon the First Day Declaration and the Sullivan

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
      Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (3552); JRJ Opco,
      LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and
      Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’
      service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.
2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 2 of 69



that this Court may enter a final order consistent with Article III of the United States Constitution;

and this Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Combined Hearing, at which time this Court will consider, among other things,

the adequacy of the Disclosure Statement and confirmation of the Plan, shall be held on May 6,

2019, at 1:30 p.m., prevailing Central Time.

       3.      Any objections to adequacy of the Disclosure Statement and confirmation of the

Plan shall be filed on or before May 1, 2019, at 4:00 p.m., prevailing Central Time.

       4.      Any brief in support of confirmation of the Plan and reply to any objections shall

be filed on or before May 3, at 12:00 p.m., prevailing Central Time.

       5.      Any objections to the Disclosure Statement or confirmation of the Plan must:

               a.      be in writing;

               b.      comply with the Bankruptcy Rules and the Bankruptcy Local Rules;

               c.      state the name and address of the objecting party and the amount and nature
                       of the claim or interest beneficially owned by such entity;


                                                 23
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 3 of 69



               d.     state with particularity the legal and factual basis for such objections, and,
                      if practicable, a proposed modification to the Plan that would resolve such
                      objections; and

               e.     be filed with this Court with proof of service thereof and served upon the
                      Notice Parties so as to be actually received by the Objection Deadline.

       6.      Any objections not satisfying the requirements of this Order shall not be considered

and shall be overruled.

       7.      The U.S. Trustee shall defer convening a Creditors’ Meeting pursuant to section

341(e) of the Bankruptcy Code until May 21, 2019, and shall not convene a Creditors’ Meeting

unless the Plan is not confirmed on or before May 21, 2019.

       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


     Signed: April 15, 2019.
 Dated: __________, 2019
 Houston, Texas                                    DAVID R. JONES
                                                   ____________________________________
                                                   UNITED
                                                   DAVID R.STATES
                                                            JONES BANKRUPTCY JUDGE
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                24
Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 4 of 69



                            Exhibit 1

                        Combined Notice
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 5 of 69




                                           Dated as of April 3, 2019

Subject: Announcement of Restructuring Support Agreement, Summary of Plan of Reorganization,
Information Regarding Key Dates and Certain Other Matters.

To Whom It May Concern:

         On April 2, 2019, after engaging in extensive, arm’s-length, good-faith negotiations, Jones Energy,
Inc. (“JEI”) and certain of its affiliates and subsidiaries (collectively, “Jones Energy” or the “Company”)1
and holders of approximately 84% in principal of the First Lien Notes and approximately 84% in principal
of the Unsecured Notes (collectively, the “Consenting Stakeholders”) entered into a restructuring support
agreement (the “Restructuring Support Agreement”) that contemplates a comprehensive balance sheet
restructuring to be implemented through a prepackaged chapter 11 plan (as may be amended, modified, or
supplemented from time to time and including all exhibits or supplements thereto, the “Plan”).2 The parties
to the Restructuring Support Agreement include, among others: (i) Jones Energy, represented by
Kirkland & Ellis LLP and Jackson Walker LLP, (ii) an ad hoc group of holders of First Lien Notes,
represented by Milbank LLP (the “First Lien Ad Hoc Group”), and (iii) an ad hoc group of holders of First
Lien Notes and Unsecured Notes, represented by Davis Polk & Wardwell LLP (the “Crossover Group”).

         The Restructuring Transactions provided for in the Plan will fully equitize the Company’s
outstanding funded debt and include fully committed exit financing, strengthening its balance sheet and
enhancing financial flexibility going forward. Importantly, the Plan provides for the satisfaction of all
trade, customer, employee, and other non-funded debt claims in full, in the ordinary course of
business, other than general unsecured claims against JEI and/or Jones Energy Intermediate, LLC
(“JEI, LLC”). Jones Energy will continue to operate in the normal course and its business operations will
not be disrupted by the restructuring process. Jones Energy continues to have adequate liquidity to meet
its financial obligations to vendors, suppliers, and employees, and expects to continue making payments to
these parties without interruption.

         This notice sets forth information regarding the Plan and the treatment of Claims and Interests
thereunder, key dates and deadlines regarding the Plan and the Disclosure Statement, and certain other
relevant information. Any information set forth herein is qualified in its entirety by the terms of the Plan.
In the event of any inconsistency or conflict between this summary and the terms of the Plan, the terms of
the Plan shall control and govern.

1
    The anticipated debtors in these chapter 11 cases, along with the last four digits of each anticipated Debtor’s
    federal tax identification number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC
    (0942); Jones Energy Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate,
    LLC (      ); JRJ Opco, LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley
    Midstream, LLC (8315); and Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place
    of business and the Debtors’ service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350,
    Austin, TX 78746.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
    The Plan is attached as Exhibit A to, and described in greater detail in, the Disclosure Statement for the Joint
    Chapter 11 Plan of Reorganization of Jones Energy, Inc. and Its Debtor Affiliates (as may be amended, modified,
    or supplemented from time to time including all exhibits or supplements thereto, the “Disclosure Statement”).

                                                         1
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 6 of 69



                                            Key Terms of the Plan1

        The Plan, provides, among other things, that upon emergence:

        •        all Other Secured Claims shall receive, (i) payment in full in Cash of its Allowed Class 1
                 Claim; (ii) the collateral securing its Allowed Class 1 Claim; (iii) Reinstatement of its
                 Allowed Class 1 Claim; or (iv) such other treatment that renders such Allowed Claims
                 Unimpaired under the Bankruptcy Code;

        •        all Other Priority Claims will be paid in full in Cash, or receive such other customary
                 treatment that renders such Allowed Other Priority Claims Unimpaired under the
                 Bankruptcy Code;

        •        all Hedge Claims/RBL Claims will be paid in full in Cash, or receive such other treatment
                 that renders such Allowed Hedge Claim or Allowed RBL Claim Unimpaired under the
                 Bankruptcy Code;

        •        each holder of Allowed First Lien Notes Claims shall receive its Pro Rata share of 96% of
                 the New Common Equity, subject to dilution on account of the Management Incentive Plan
                 and the New Warrants;

        •        each holder of Allowed Unsecured Notes Claims shall receive its Pro Rata share of: (i) 4%
                 of the New Common Equity, subject to dilution on account of the Management Incentive
                 Plan and the New Warrants; and (ii) the New Warrants;

        •        all outstanding and undisputed General Unsecured Claims against Debtors other than JEI
                 and JEI, LLC will be Unimpaired and unaffected by the Chapter 11 Cases, and will be paid
                 in full in Cash or Reinstated and satisfied in the ordinary course of business in accordance
                 with the terms and conditions of the particular transaction giving rise to such claim;

        •        all outstanding and undisputed General Unsecured Claims against JEI and/or JEI, LLC
                 shall receive $0;

        •        holders of Existing Preferred Equity Interests and/or Existing Common Equity Interests
                 will not receive any distribution on account of such Interests, which will be canceled,
                 released, and extinguished as of the Effective Date, and will be of no further force or effect;

        •        Jones Energy, as reorganized pursuant to the Plan, will enter into an exit financing facility
                 backstopped by the Consenting Stakeholders; and

        •        Jones Energy, as reorganized pursuant to the Plan, will issue the New Common Stock to
                 holders of Allowed First Lien Notes Claims and Allowed Unsecured Notes Claims and the
                 New Warrants to holders of Allowed Unsecured Notes Claims, in each case, as set forth in
                 the Plan.




1
    This summary is qualified in its entirety by the terms of the Plan. In the event of any inconsistency or conflict
    between this summary and the terms of the Plan, the terms of the Plan shall control and govern.

                                                         2
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 7 of 69



        The following chart summarizes the classification of Claims and Interests set forth in the Plan and
indicates whether each such class is entitled to vote on the Plan:

          Class         Claims and Interests                Status              Voting Rights
                                                                         Not Entitled to Vote (Deemed
         Class 1        Other Secured Claims           Unimpaired
                                                                                   to Accept)
                                                                         Not Entitled to Vote (Deemed
         Class 2         Other Priority Claims         Unimpaired
                                                                                   to Accept)
                                                                         Not Entitled to Vote (Deemed
         Class 3      Hedge Claims / RBL Claims        Unimpaired
                                                                                   to Accept)
         Class 4        First Lien Notes Claims            Impaired             Entitled to Vote

         Class 5       Unsecured Notes Claims              Impaired             Entitled to Vote
                      General Unsecured Claims
                                                                              Not Entitled to Vote
         Class 6       against Debtors other than      Unimpaired
                                                                              (Deemed to Accept)
                           JEI and JEI, LLC
                      General Unsecured Claims
         Class 7                                           Impaired             Entitled to Vote
                      against JEI and/or JEI, LLC
                                                      Unimpaired /           Not Entitled to Vote
         Class 8         Intercompany Claims
                                                       Impaired          (Deemed to Accept or Reject)
                       Existing Preferred Equity                             Not Entitled to Vote
         Class 9                                           Impaired
                               Interests                                     (Deemed to Reject)
                       Existing Common Equity                                Not Entitled to Vote
        Class 10                                           Impaired
                               Interests                                     (Deemed to Reject)
                                                      Unimpaired /           Not Entitled to Vote
        Class 11        Intercompany Interests
                                                       Impaired          (Deemed to Accept or Reject)

         The following ballots shall not be counted in determining the acceptance or rejection of the Plan:
(a) any ballot that is illegible or contains insufficient information to permit the identification of the Holder
of the Claim; (b) any ballot not actually received by the Solicitation Agent before the Voting Deadline,
unless the Debtors determine otherwise or as permitted by the Bankruptcy Court; (c) any unsigned ballot;
(d) any ballot that does not contain an original signature; (e) any ballot that partially rejects and partially
accepts the Plan; (f) any ballot not marked to either accept or reject the Plan, or marked to both accept and
reject the Plan; (g) any simultaneously cast, inconsistent duplicate ballots, with respect to the same Claim;
and (g) any ballot superseded by a later, timely submitted valid ballot.

                   Key Dates and Information Regarding Confirmation of the Plan

         To implement the financial restructuring contemplated by the Restructuring Support Agreement,
the Company expects to file voluntary petitions for reorganization pursuant to chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) on or before April 15, 2019 (the date of commencement, the “Petition
Date”).

         On April 3, 2019, Jones Energy commenced a solicitation of acceptances of the Plan from holders
of claims that are eligible to vote, Class 4 (First Lien Notes Claims), Class 5 (Unsecured Notes Claims),
and Class 7 (General Unsecured Claims against JEI and/or JEI, LLC) (each, a “Voting Class”), with respect
to the Plan in accordance with section 1125 of the Bankruptcy Code and within the meaning of section 1126
of the Bankruptcy Code. Holders of more than two-thirds of the claims in each of Class 4 and Class 5 have
committed to voting in favor of the Plan by signing the Restructuring Support Agreement. Jones Energy
expects to meet the requirements for confirmation of the Plan and to emerge from bankruptcy shortly after
filing.

                                                       3
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 8 of 69



         The Debtors will request that the Bankruptcy Court convene a hearing to approve the adequacy
of the Disclosure Statement and confirm the Plan (the “Combined Hearing”) on May 6, 2019, subject
to the availability of the Bankruptcy Court. The Combined Hearing may be continued from time to time
by announcing such continuance in open court and the Plan may be further modified, if necessary, subject
to section 1127 of the Bankruptcy Code, prior to, during, or as a result of the Combined Hearing, without
further notice to parties in interest.

        Any objections to the adequacy of the Disclosure Statement or confirmation of the Plan must:

        (i)     be in writing;

        (ii)    comply with the Bankruptcy Rules, the Local Bankruptcy Rules for the Southern District
                of Texas, and other case management rules and orders of the Bankruptcy Court;

        (iii)   set forth the name of the objector, and the nature and amount of any claim or interest
                asserted by the objector against the estate or property of Jones Energy;

        (iv)    state with particularity the legal and factual basis for such objection; and

        (v)     be served by personal service or by overnight delivery, so as to be ACTUALLY
                RECEIVED no later than 4:00 p.m. (prevailing Central time) on May 1, 2019, by:
                (a) Jones Energy, Inc., 807 Las Cimas Parkway, Suite 350, Austin, TX 78746,
                Attn: Carl Giesler; (b) proposed counsel to the Debtors, Kirkland & Ellis LLP,
                601 Lexington Avenue, New York, New York 10022, Attn: Christopher Marcus, P.C.,
                Brian E. Schartz, P.C., Anthony R. Grossi, and Rebecca Blake Chaikin; (c) proposed
                co-counsel to the Debtors, Jackson Walker L.L.P., 1401 McKinney Street, Houston, Texas
                77010, Attn: Matthew D. Cavenaugh; (d) the Office of The United States Trustee, 515
                Rusk Street, Suite 3516, Houston, Texas 7702; (e) counsel to the First Lien Ad Hoc Group,
                Milbank LLP, 55 Hudson Yards, New York, New York 10001, Attn: Evan R. Fleck and
                Michael Price; (f) counsel to the Crossover Group, Davis Polk & Wardwell LLP, 450
                Lexington Avenue, New York, New York 10017, Attn: Brian M. Resnick and Benjamin
                Schak; and (g) local counsel to the Crossover Group, Haynes and Boone, LLP, 1221
                McKinney St., Suite 2100, Houston, Texas 77010, Attn: Charlie Beckham and Kelli
                Norfleet.

        Where May Interested Parties Obtain Copies of the Plan and Disclosure Statement?

        Copies of the Plan, Disclosure Statement, Restructuring Support Agreement, and related documents
may be obtained free of charge: (1) by contacting Epiq Corporate Restructuring, LLC (the “Notice and
Claims Agent”) by phone at +1 (877) 330-3471 (toll free) or +1 (503) 597-5602 (international); (2) by email
at tabulation@epiqglobal.com, including “Jones Energy” in the subject line of any such email; or
(3) through Jones Energy’s solicitation website at https://dm.epiq11.com/JonesEnergy.

        Following the commencement of Jones Energy’s chapter 11 cases, all pleadings filed in the cases
(i) may be inspected at the office of the Clerk of the Bankruptcy Court for the Southern District of Texas,
P.O. Box 61010, Houston, Texas 77208 (the “Clerk’s Office”) and (ii) will be available through the Court’s
electronic case filing system at https://www.txs.uscourts.gov/page/bankruptcy-court using a PACER
password (to obtain a PACER password, go to the PACER website at http://pacer.psc.uscourts.gov), or on
the website maintained by the Notice and Claims Agent at https://dm.epiq11.com/JonesEnergy.




                                                     4
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 9 of 69



        Furthermore a case information line has been established at +1 (877) 330-3471 (toll free) or
+1 (503) 597-5602 (international). PLEASE NOTE that the staff of the Clerk’s Office, the United
States Trustee, Jones Energy’s proposed restructuring counsel, and the Notice and Claims Agent
cannot give legal advice. Consult a lawyer to determine your rights.

                             Meeting of Creditors Pursuant to Section 341

          As part of the relief requested by Jones Energy in connection with the filing of its
 chapter 11 cases, Jones Energy will request that the U.S. Trustee NOT be required to convene a meeting
 of creditors pursuant to section 341 of the Bankruptcy Code.

                           Releases, Injunction, and Exculpation Provisions

     Article IX of the Plan contains the following release, injunction, and exculpation provisions. YOU
ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN, INCLUDING THE
DISCHARGE, INJUNCTION, RELEASE, AND EXCULPATION PROVISIONS, AS YOUR
RIGHTS MAY BE AFFECTED.

       Holders of Claims and Interests may opt out of the third-party release set forth below by
checking the appropriate box on their ballot or notice of non-voting status, as applicable.

Article VIII.C of the Plan provides for a release by the Debtors (the “Debtor Release”):

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized Debtors, and
their Estates from any and all Claims and Causes of Action, whether known or unknown, including
any derivative claims asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors,
or their Estates would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other Entity,
or that any holder of any Claim against, or Interest in, a Debtor or other Entity could have asserted
on behalf of the Debtors, based on or relating to, or in any manner arising from, in whole or in part:
the Debtors (including the management, ownership, or operation thereof), any Securities issued by
the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement

                                                    5
       Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 10 of 69



the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of Action
related to an act or omission that is determined in a Final Order by a court competent jurisdiction to
have constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by the Released Parties, including, without limitation, the Released Parties’ contributions to
facilitating the Restructuring and implementing the Plan; (b) a good faith settlement and compromise
of the Claims released by the Debtor Release; (c) in the best interests of the Debtors and all holders
of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’
Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.

Article VIII.D of the Plan provides for a third-party release by the Releasing Parties (the “Third-Party
Release”):

        Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors,
and each Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), any Securities issued by the Debtors and the ownership thereof, the Debtors’ in-
or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (a) any post-Effective Date obligations of any party or Entity under the Plan,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or (b) any
Person from any claim or Causes of Action related to an act or omission that is determined in a Final
Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct, or
gross negligence by such Person.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan;

                                                   6
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 11 of 69



(c) given in exchange for the good and valuable consideration provided by the Released Parties;
(d) a good faith settlement and compromise of the Claims released by the Third-Party Release; (e) in
the best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and
made after due notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties
asserting any claim or Cause of Action released pursuant to the Third-Party Release.

Definitions Related to the Debtor Release and the Third-Party Release:

       UNDER THE PLAN, “RELEASED PARTY” MEANS EACH OF THE FOLLOWING, SOLELY
IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE
FIRST LIEN NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE
FIRST LIEN AD HOC GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES
TRUSTEE; (G) THE CROSSOVER GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT
BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT; (J) THE EXIT FACILITY
LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES (A)
THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD
DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY
HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT
COMPANIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES
(A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS, OFFICERS,
MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED
PARTNERS,    MANAGING      MEMBERS,    INDEPENDENT     CONTRACTORS,   AGENTS,
REPRESENTATIVES,     PRINCIPALS,   PROFESSIONALS,    CONSULTANTS,   FINANCIAL
ADVISORS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD
MEMBERS, INVESTMENT ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS;
PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF
THE RELEASES CONTAINED IN THE PLAN, (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO
REJECT THE PLAN SHALL NOT BE A “RELEASED PARTY.”

       UNDER THE PLAN, “RELEASING PARTIES” MEANS EACH OF THE FOLLOWING,
SOLELY IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS;
(C) THE FIRST LIEN NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT;
(E) THE FIRST LIEN AD HOC GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED
NOTES TRUSTEE; (G) THE CROSSOVER GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT
BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT; (J) THE EXIT FACILITY
LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES (A)
THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD
DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY
HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT
COMPANIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES
(A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS, OFFICERS,
MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED
PARTNERS,     MANAGING     MEMBERS,    INDEPENDENT     CONTRACTORS,   AGENTS,
REPRESENTATIVES,     PRINCIPALS,  PROFESSIONALS,     CONSULTANTS,   FINANCIAL
ADVISORS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD
MEMBERS, INVESTMENT ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS;
AND (L) ALL HOLDERS OF CLAIMS OR INTERESTS; PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE

                                                   7
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 12 of 69



PLAN, (Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN
OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT THE PLAN SHALL NOT BE A
“RELEASING PARTY.”

Article VIII.E of the Plan provides for an exculpation of certain parties (the “Exculpation”):

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur
liability for and each Exculpated Party is hereby released and exculpated from any Cause of Action
for any claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, solicitation, negotiation, filing, or
termination of the Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement contemplated
by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring Support Agreement,
the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
and implementation of the Plan, including the issuance or distribution of Securities pursuant to the
Plan, or the distribution of property under the Plan or any other related agreement, or upon any
other related act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date, except for claims related to any act or omission that is determined in a
Final Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct,
or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

        The Exculpated Parties shall be deemed to have participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or distributions made pursuant to the Plan.

Definition related to the Exculpation:

       UNDER THE PLAN, “EXCULPATED PARTIES” MEANS COLLECTIVELY, AND IN EACH
CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS;
(C) THE FIRST LIEN NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E)
THE FIRST LIEN AD HOC GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES
TRUSTEE; (G) THE CROSSOVER GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT
BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT; (J) THE EXIT FACILITY
LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES (A)
THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD
DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY
HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT
COMPANIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES
(A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS, OFFICERS,
MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED
PARTNERS,     MANAGING     MEMBERS,     INDEPENDENT     CONTRACTORS,   AGENTS,
REPRESENTATIVES,     PRINCIPALS,   PROFESSIONALS,     CONSULTANTS,   FINANCIAL


                                                     8
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 13 of 69



ADVISORS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD
MEMBERS, INVESTMENT ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS.

Article IX.E of the Plan establishes an injunction (the “Injunction”):

        Except as otherwise expressly provided in the Plan or for obligations issued or required to be
paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold
Claims or Interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Effective Date, from taking any of the following actions
against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released
Parties: (1) commencing or continuing in any manner any action, suit or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or Interests; (2) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any such Claims or
Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities or
the property or the estates of such Entities on account of or in connection with or with respect to any
such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such Entities on account of
or in connection with or with respect to any such Claims or Interests unless such holder has Filed a
motion requesting the right to perform such setoff on or before the Effective Date, and
notwithstanding an indication of a Claim or Interest or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant to the
Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect Affiliates shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each holder of an Allowed Claim or Allowed Interest, as applicable, by
accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or Interest,
as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions
set forth in this Article VIII.F hereof.


                                    *       *        *       *       *




                                                     9
Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 14 of 69



                              Exhibit 2

        Notice of Non-Voting Status and Opportunity to Opt Out
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 15 of 69


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                  )        Chapter 11
    In re:                                                        )
                                                                  )        IMPORTANT: No chapter 11 case has been
    JONES ENERGY, INC., et al.,1                                  )        commenced as of the date of distribution of
                                                                           this notice.
                                                                  )
                                                                  )
                                       Debtors.                   )
                                                                  )

              NOTICE OF (A) NON-VOTING STATUS TO HOLDERS
             OR POTENTIAL HOLDERS OF (I) UNIMPAIRED CLAIMS
              CONCLUSIVELY PRESUMED TO ACCEPT THE PLAN
            AND (II) IMPAIRED CLAIMS CONCLUSIVELY PRESUMED
        TO REJECT THE PLAN AND (B) OPPORTUNITY FOR HOLDERS OF
      CLAIMS AND INTERESTS TO OPT OUT OF THE THIRD-PARTY RELEASES

        PLEASE TAKE NOTICE THAT Jones Energy, Inc. and its affiliates (“Jones Energy”)
intend to commence Chapter 11 Cases in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) and seek to consummate the Restructuring
Transactions contemplated by the Joint Chapter 11 Plan of Reorganization of Jones Energy, Inc.
and Its Debtor Affiliates (the “Plan”)2 through the chapter 11 bankruptcy process and the Plan.
The Company will file the Plan and the related Disclosure Statement for the Joint Chapter 11 Plan
of Reorganization of Jones Energy, Inc. and Its Debtor Affiliates (as may be amended, modified,
or supplemented from time to time including all exhibits or supplements thereto,
the “Disclosure Statement”) with the Bankruptcy Court on or shortly after the date of the filing of
the Chapter 11 Cases.

        PLEASE TAKE FURTHER NOTICE THAT you are a holder or potential holder of a
Claim against or Interest in Jones Energy that, due to the nature and treatment of such Claim or
Interest under the Plan, is not entitled to vote on the Plan. Specifically, under the terms of the
Plan, (i) a holder of a Claim in a Class that is not Impaired under the Plan and, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code, and (ii) a holder of a Claim or Interest in a Class that is Impaired under the Plan and,
therefore, deemed to reject the Plan pursuant to section 1126(g), is not entitled to vote on the Plan.



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
     Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC ( ); JRJ Opco,
     LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and
     Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’
     service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.
2
     Capitalized terms used but not defined herein have the meaning ascribed to such terms in the Plan.
       Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 16 of 69


        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, or related documents at no additional cost, you should contact
Epiq Corporate Restructuring, LLC, the Debtors’ proposed solicitation agent in the chapter 11
cases (the “Solicitation Agent”), by: (a) visiting the Debtors’ restructuring website at:
https://dm.epiq11.com/JonesEnergy; (b) writing to Epiq Corporate Restructuring, LLC Re: Jones
Energy, 10300 SW Allen Blvd., Beaverton, OR 97005; (c) emailing tabulation@epiqglobal.com;
and/or (d) calling the Debtors’ restructuring hotline at the following number:

    US/CANADA TOLL FREE: (877) 330-3471 or INTERNATIONAL: (503) 597-5602

        Following the commencement of the Chapter 11 Cases, all pleadings filed in the cases
(i) may be inspected at the office of the Clerk of the Bankruptcy Court for the Southern District of
Texas, P.O. Box 61010, Houston, Texas 77208 (the “Clerk’s Office”) and (ii) will also be available
through        the        Court’s         electronic       case      filing        system         at
https://www.txs.uscourts.gov/page/bankruptcy-court using a PACER password (to obtain a
PACER password, go to the PACER website at http://pacer.psc.uscourts.gov), or on the website
maintained by the Notice and Claims Agent at https://dm.epiq11.com/JonesEnergy.

       PLEASE TAKE FURTHER NOTICE of the following provisions in the Plan:


       ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
      AND INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS THE
                   FOLLOWING THIRD-PARTY RELEASE:

Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors,
and each Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), any Securities issued by the Debtors and the ownership thereof, the Debtors’ in-
or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (a) any post-Effective Date obligations of any party or Entity under the Plan,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or (b) any
Person from any claim or Causes of Action related to an act or omission that is determined in a Final
                                                 2
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 17 of 69


Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct, or
gross negligence by such Person.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan;
(c) given in exchange for the good and valuable consideration provided by the Released Parties; (d) a
good faith settlement and compromise of the Claims released by the Third-Party Release; (e) in the
best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and made
after due notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting
any claim or Cause of Action released pursuant to the Third-Party Release.

Definitions Related to the Third-Party Release:
Under the Plan, “Released Party” means each of the following, solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral
Agent; (e) the First Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the
Crossover Group and all members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent;
(j) the Exit Facility Lenders; (k) with respect to each of the foregoing parties in clauses (a) through (j), each
of such party’s current and former predecessors, successors, affiliates (regardless of whether such interests
are held directly or indirectly), assigns, subsidiaries, direct and indirect equity holders or beneficiaries,
funds, portfolio companies, and management companies; and (l) with respect to each of the foregoing
parties in clauses (a) through (k), each of such party’s current and former directors, officers, members,
employees, partners, managers, general partners, limited partners, managing members, independent
contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals; provided that any holder of a Claim or Interest that (x) validly opts out of the releases
contained in the Plan, (y) files an objection to the releases contained in the Plan by the Plan Objection
Deadline, or (z) timely votes to reject the Plan shall not be a “Released Party.”

Under the Plan, “Releasing Parties” means each of the following, solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral
Agent; (e) the First Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the
Crossover Group and all members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent;
(j) the Exit Facility Lenders; (k) with respect to each of the foregoing parties in clauses (a) through (j), each
of such party’s current and former predecessors, successors, affiliates (regardless of whether such interests
are held directly or indirectly), assigns, subsidiaries, direct and indirect equity holders or beneficiaries,
funds, portfolio companies, and management companies; and (l) with respect to each of the foregoing
parties in clauses (a) through (k), each of such party’s current and former directors, officers, members,
employees, partners, managers, general partners, limited partners, managing members, independent
contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals; and (l) all holders of Claims or Interests; provided that any holder of a Claim or Interest that
(x) validly opts out of the releases contained in the Plan, (y) files an objection to the releases contained in
the Plan by the Plan Objection Deadline, or (z) timely votes to reject the Plan shall not be a “Releasing
Party.”

                                               *       *        *




                                                       3
    Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 18 of 69


THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY
AND TO PROVIDE YOU WITH THE ATTACHED OPT-OUT FORM WITH RESPECT
     TO THE RELEASES, EXCULPATION, INJUNCTION, AND THIRD-PARTY
RELEASES PROVIDED IN THE PLAN. IF YOU HAVE QUESTIONS WITH RESPECT
 TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED HEREIN
 OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT
                      THE SOLICITATION AGENT.




                                    4
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 19 of 69


 Houston, Texas
 April 3, 2019

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
 1401 McKinney Street, Suite 1900             Brian E. Schartz, P.C. (TX Bar No. 24099361)
 Houston, Texas 77010                         Anna G. Rotman, P.C. (TX Bar No. 24046761)
 Telephone:      (713) 752-4284               609 Main Street
 Facsimile:      (713) 308-4184               Houston, Texas 77002
 Email:          mcavenaugh@jw.com            Telephone:      (713) 836-3600
                                              Facsimile:      (713) 836-3601
 Proposed Co-Counsel to the Debtors           Email:          brian.schartz@kirkland.com
 and Debtors in Possession
                                              -and-

                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              Christopher Marcus, P.C. (pro hac vice admission pending)
                                              Anthony R. Grossi (pro hac vice admission pending)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone: (212) 446-4800
                                              Facsimile:   (212) 446-4900
                                              Email:       christopher.marcus@kirkland.com
                                                           anthony.grossi@kirkland.com

                                              -and-

                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              James H.M. Sprayregen, P.C.
                                              300 North LaSalle Street
                                              Chicago, Illinois 60654
                                              Telephone: (312) 862-2000
                                              Facsimile:    (312) 862-2200

                                              Proposed Co-Counsel to the Debtors
                                              and Debtors in Possession




KE 60157415
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 20 of 69


OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are or may be a holder of a Claim or Interest
that is not entitled to vote on the Joint Chapter 11 Plan of Reorganization of Jones Energy, Inc. and its Debtor
Affiliates (as may be amended from time to time, the “Plan”). Holders of Claims and Interests are deemed to grant
the Third-Party Release set forth in the Notice unless a holder affirmatively opts out or files an objection to the Third-
Party Release with the Bankruptcy Court on or before the Plan Voting Deadline.

If you believe you are a holder of a Claim or Interest with respect to Jones Energy, Inc. or its affiliates and
choose to opt out of the Third-Party Release set forth in Article VIII.D of the Plan, please complete, sign, and
date this Opt Out Form and return it promptly via first class mail (or in the enclosed reply envelope provided),
overnight courier, or hand delivery to Epiq Corporate Restructuring, LLC (the “Solicitation Agent”) at the address set
forth below:

    Use of Hard Copy Opt Out Form. To ensure that your hard copy Opt Out Form is counted clearly sign and
    return your Opt Out Form in the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight
    courier, or hand delivery to Jones Energy, c/o Epiq Corporate Restructuring LLC, 10300 SW Allen Blvd.,
    Beaverton, OR 97005.

THIS OPT OUT FORM MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
MAY 1, 2019, AT 4:00 P.M. PREVAILING CENTRAL TIME (THE “RESPONSE DEADLINE”). IF THE
OPT OUT FORM IS RECEIVED AFTER THE RESPONSE DEADLINE, IT WILL NOT BE COUNTED.

Item 1. Amount of Claim.

The undersigned hereby certifies that, as of March 27, 2019 (the “Voting Record Date”), the undersigned was the
holder of either (a) Class 1 Other Secured Claims, (b) Class 2 Other Priority Claims, (c) Class 3 Hedge Claims / RBL
Claims, (d) Class 6 General Unsecured Claims against Debtors other than JEI and JEI, LLC, (e) Class 9 Existing
Preferred Equity Interests, or (f) Class 10 Existing Common Equity Interests in the following aggregate amount (insert
amount in box below):


                             Class 1 Other Secured Claims Amount $ _______________

                                                           OR

                               Class 2 Other Priority Claims Amount $ ____________

                                                           OR

                            Class 3 Hedge Claims / RBL Claims Amount $ ____________

                                                           OR

     Class 6 General Unsecured Claims against Debtors other than JEI and JEI, LLC Amount $ ____________

                                                           OR

                         Class 9 Existing Preferred Equity Interests Amount $ ____________

                                                           OR

                        Class 10 Existing Common Equity Interests Amount $ ____________




                                                            6
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 21 of 69


Item 2. Important information regarding the Third-Party Release.

Article VIII.D of the Plan contains the following Third-Party Release:

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each
Released Party from any and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof), any Securities issued by the
Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance
Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination,
solicitation, negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not
release (a) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes
of Action related to an act or omission that is determined in a Final Order by a court of competent jurisdiction
to have constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
Third-Party Release.


Definitions Related to the Debtor Release and the Third-Party Release:

       UNDER THE PLAN, “RELEASED PARTY” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN
NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC
GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER
GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT
FACILITY AGENT; (J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING
PARTIES IN CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER
PREDECESSORS, SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE
HELD DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY
HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES;
AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH
OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES,
PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS,
INDEPENDENT CONTRACTORS, AGENTS, REPRESENTATIVES, PRINCIPALS, PROFESSIONALS,
CONSULTANTS, FINANCIAL ADVISORS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,

                                                         7
      Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 22 of 69


ADVISORY BOARD MEMBERS, INVESTMENT ADVISORS OR SUB-ADVISORS, AND OTHER
PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY
OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT
THE PLAN SHALL NOT BE A “RELEASED PARTY.”

UNDER THE PLAN, “RELEASING PARTIES” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN
NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC
GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER
GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT
FACILITY AGENT; (J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING
PARTIES IN CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER
PREDECESSORS, SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE
HELD DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY
HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES;
AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH
OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES,
PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS,
INDEPENDENT CONTRACTORS, AGENTS, REPRESENTATIVES, PRINCIPALS, PROFESSIONALS,
CONSULTANTS, FINANCIAL ADVISORS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
ADVISORY BOARD MEMBERS, INVESTMENT ADVISORS OR SUB-ADVISORS, AND OTHER
PROFESSIONALS; AND (L) ALL HOLDERS OF CLAIMS OR INTERESTS; PROVIDED THAT ANY HOLDER
OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE
PLAN, (Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN
OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT THE PLAN SHALL NOT BE A
“RELEASING PARTY.”


IMPORTANT INFORMATION REGARDING THE RELEASES:

       AS A HOLDER OF A CLAIM OR INTEREST, YOU ARE A “RELEASING PARTY” UNDER THE PLAN
AND ARE DEEMED TO PROVIDE THE THIRD-PARTY RELEASE CONTAINED IN ARTICLE VIII.D OF THE
PLAN, AS SET FORTH ABOVE. YOU MAY CHECK THE BOX BELOW TO ELECT NOT TO GRANT THE
RELEASE CONTAINED IN ARTICLE VIII.D OF THE PLAN. YOU WILL NOT BE CONSIDERED A
“RELEASING PARTY” UNDER THE PLAN ONLY IF (I) THE BANKRUPTCY COURT DETERMINES THAT
YOU HAVE THE RIGHT TO OPT OUT OF THE RELEASES AND (II) YOU (A) CHECK THE BOX BELOW
AND SUBMIT THE BALLOT BY THE VOTING DEADLINE, (B) FILE AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN WITH THE BANKRUPTCY COURT PRIOR TO THE PLAN OBJECTION
DEADLINE, OR (C) VOTE TO REJECT THE PLAN AND SUBMIT THE BALLOT BY THE VOTING
DEADLINE. THE ELECTION TO WITHHOLD CONSENT TO GRANT THE THIRD-PARTY RELEASE IS AT
YOUR OPTION.




                    By checking this box, you elect to opt out of the Third-Party Releases.




                                                 8
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 23 of 69


Item 3. Certifications.

By signing this Opt Out Form, the undersigned certifies:

    (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Claim or Interests set
        forth in Item 1; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the Claim
        or Interests set forth in Item 1;

    (b) that the Holder has received a copy of the Notice of Non-Voting Status to Holders of (I) Unimpaired
        Claims Conclusively Presumed to Accept the Plan and (II) Impaired Claim Conclusively Presumed
        to Reject the Plan and that this Opt Out Form is made pursuant to the terms and conditions set forth
        therein;

    (a) that the Entity has submitted the same respective election concerning the releases with respect to all
        Claims or Interests in a single Class set forth in Item 1; and

    (b) that no other Opt Out Form with respect to the amount(s) of Claims or Interests identified in Item 1
        have been submitted or, if any other Opt Out Forms have been submitted with respect to such Claims
        or Interests, then any such earlier Opt Out Forms are hereby revoked.


Name of Holder:
                                                    (Print or Type)
Signature:
Name of Signatory:
                                                                (If other than holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:




  IF YOU WISH TO OPT OUT, PLEASE COMPLETE, SIGN, AND DATE THIS OPT OUT FORM AND
    RETURN PROMPTLY VIA FIRST CLASS MAIL (OR IN THE REPLY ENVELOPE PROVIDED),
                     OVERNIGHT COURIER OR HAND DELIVERY TO:
                  If by First Class mail:                             If by overnight courier or hand delivery:
                Jones Energy Processing                                       Jones Energy Processing
         c/o Epiq Corporate Restructuring, LLC                        c/o Epiq Corporate Restructuring, LLC
                       PO Box 4422                                           10300 SW Allen Boulevard
               Beaverton, OR 97076-4422                                         Beaverton, OR 97005




                                                            9
Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 24 of 69



                             Exhibit 3

                       Form of Master Ballot
             Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  25 of 69
                                                                    Jones Energy, Inc., et al.
                                                                                                          Master Ballot for
                                                                                                  Class [#] - [Description]



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF TEXAS

                                                                  )        Chapter 11
    In re:                                                        )
                                                                  )        IMPORTANT: No chapter 11 case has been
    JONES ENERGY, INC., et al.,1                                  )        commenced as of the date of distribution of
                                                                  )        this ballot. This ballot is a prepetition
                                                                  )        solicitation of your vote on a plan of
                                        Debtors.                  )        reorganization.
                                                                  )

                MASTER BALLOT FOR ACCEPTING OR REJECTING THE JOINT PLAN OF
               REORGANIZATION OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

                                             CLASS [#] - [DESCRIPTION]

      IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE VOTING
       PROCEDURES, PLEASE CALL THE DEBTORS’ SOLICITATION AGENT, EPIQ BANKRUPTCY
       SOLUTIONS, LLC (THE “SOLICITATION AGENT”) AT 866) 897-6433 (TOLL FREE) OR +1 (646) 282-
       2500 (INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION
       TEAM OR EMAIL TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE
       SUBJECT LINE.

      PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS CAREFULLY BEFORE
       COMPLETING THIS MASTER BALLOT.

      THIS MASTER BALLOT MUST BE ACTUALLY RECEIVED BY 4:00 P.M., PREVAILING CENTRAL
       TIME, ON MAY 1, 2019 (THE “VOTING DEADLINE”).2

      IF THE COURT CONFIRMS THE PLAN, IT WILL BIND HOLDERS OF CLAIMS AND INTERESTS
       REGARDLESS OF WHETHER THEY HAVE VOTED.

      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE
       ANY REPRESENTATION, OTHER THAN WHAT IS INCLUDED IN THE MATERIALS MAILED WITH
       THIS MASTER BALLOT.

      CONFIRMATION OF THE PLAN IS EXPRESSLY CONDITIONED UPON BANKRUPTCY COURT
       APPROVAL OF THE RELEASES BY RELEASING PARTIES (AS DESCRIBED BELOW AND LOCATED
       IN ARTICLE IX OF THE PLAN), WHICH, IF APPROVED BY THE BANKRUPTCY COURT, WOULD
       PERMANENTLY ENJOIN HOLDERS OF CERTAIN CLAIMS AGAINST THIRD PARTIES FROM
       ASSERTING SUCH CLAIMS AGAINST SUCH NON-DEBTOR THIRD PARTIES. THE RELEASES BY


1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
       Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (3552); JRJ Opco,
       LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315);
       and Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the
       Debtors’ service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.

2      Certain holders who are party to the Restructuring Support Agreement, dated as of April 1, 2019, by and among
       the Debtors and the noteholders party thereto, have agreed to submit their ballots to the Solicitation Agent by
       April 11, 2019.

                                                                         [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  26 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                        Master Ballot for
                                                                                                Class [#] - [Description]


    RELEASING PARTIES, IF APPROVED, WILL BIND AFFECTED HOLDERS OF CLAIMS AND
    INTERESTS IN THE MANNER DESCRIBED IN ITEM 3 OF THIS BALLOT.

PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS
BALLOT AND THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN (THE “PLAN”)3 OF
JONES ENERGY, INC., ET AL. (THE “COMPANY”) INCLUDED WITH THIS BALLOT BEFORE
COMPLETING THIS BALLOT. THIS BALLOT PERMITS YOU TO VOTE ON THE PLAN, WHICH IS
SUBJECT TO BANKRUPTCY COURT APPROVAL AND WHICH CONTEMPLATES A COMPREHENSIVE
RESTRUCTURING TRANSACTION (THE “TRANSACTION”) UPON THE EMERGENCE OF THE
COMPANY FROM CHAPTER 11. THE COMPANY HAS NOT COMMENCED CHAPTER 11 CASES AS OF
THE DATE HEREOF.

The Company intends to file Chapter 11 Cases in a bankruptcy court of competent jurisdiction (the “Bankruptcy
Court”) and seek to consummate the Transaction through the chapter 11 bankruptcy process and the Plan. The
Company will file the Plan and the related Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of
Jones Energy, Inc. and its Debtor Affiliates and all exhibits related thereto (as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”) with the Bankruptcy Court on or shortly after the date
of the filing of the Chapter 11 Cases. The Disclosure Statement, the Plan, and certain other materials contained in
the solicitation package are included in the packet you are receiving with this Master Ballot. This Master Ballot
may not be used for any purpose other than for casting votes to accept or reject the Plan and making certain
certifications with respect thereto. Once completed and returned in accordance with the attached instructions, your
vote on the Plan will be counted as set forth herein. Only Accredited Investors (as such term is defined in Rule
501 of the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa) are entitled to vote to accept or reject the Plan. The
definition of Accredited Investor is attached hereto as Exhibit A.

If you believe that you have received this Master Ballot in error, please contact the Debtors’ Solicitation
Agent by telephone at (866) 897-6433 (Toll Free) OR +1 (646) 282-2500 (International) and request to speak
with a member of the Solicitation Team or via email at tabulation@epiqglobal.com and reference
“Jones Energy” in the subject line.

This master ballot (the “Master Ballot”) is to be used by you because records indicate that you are the Nominee (as
defined below) of Class [#] - [Description] as of March 27, 2019 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent of a broker,
bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy holder of a Nominee or
beneficial owner for the Class [#] - [Description] to transmit to the Solicitation Agent the votes of such
beneficial holders in respect of their Class [#] Claims to accept or reject the Plan. CUSIPS for Class [#]
Claims entitled to vote are identified on Exhibit B attached hereto.

The Disclosure Statement describes the rights and treatment for each Class. The Disclosure Statement, the Plan, and
certain other materials contained in the solicitation package are included in the packet you are receiving with this
Master Ballot. This Master Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect thereto.

THE VOTES ON THIS BALLOT FOR [CLASS DESCRIPTION] CLAIMS SHALL BE APPLIED TO
EACH DEBTOR WITH CLASS [#] CLAIMS.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in accordance with your
customary practices, including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Holder

3   Capitalized terms, used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan.


                                                            [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                           2
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  27 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                      Master Ballot for
                                                                                              Class [#] - [Description]


Ballot, and collecting votes from Beneficial Holders through online voting, by phone, facsimile, or other electronic
means.

The Court may confirm the Plan and thereby bind all Beneficial Holders4 of Claims and Interests. To have the votes
of your Beneficial Holders count as either an acceptance or rejection of the Plan, you must complete and return this
Master Ballot so that the Solicitation Agent actually receives it on or before the Voting Deadline.

THE VOTING DEADLINE IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

Item 1. Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the applicable box):

          Is a broker, bank, or other nominee for the beneficial owners of the aggregate principal amount of the
           Class [#] Claims listed in Item 2 below, and is the record holder of such bonds, or
          Is acting under a power of attorney and/or agency (a copy of which will be provided upon request)
           granted by a broker, bank, or other nominee that is the registered holder of the aggregate principal
           amount of Class [#] Claims listed in Item 2 below, or
          Has been granted a proxy (an original of which is attached hereto) from a broker, bank, or other
           nominee, or a beneficial owner, that is the registered holder of the aggregate principal amount of Class
           [#] Claims listed in Item 2 below, and accordingly, has full power and authority to vote to accept or
           reject the Plan, on behalf of the beneficial owners of the Class [#] Claims described in Item 2.

Item 2. Class [#] Claims Vote on Plan and Item 3. Releases

The undersigned transmits the following votes and releases of Beneficial Holders of Class [#] - [Description]
Claims against the Debtors and certifies that the following Beneficial Holders of Class [#] - [Description] Claims,
as identified by their respective customer account numbers set forth below, are Beneficial Holders of such securities
as of the Voting Record Date, and have delivered to the undersigned, as Nominee, Ballots casting such votes.

Indicate in the appropriate column below the aggregate principal amount voted for each account or attach such
information to this Master Ballot in the form of the following table. Please note that each Beneficial Holder must
vote all such of their Class [#] - [Description] Claims to accept or reject the Plan and may not split such vote. Any
Ballot executed by the Beneficial Holder that does not indicate an acceptance or rejection of the Plan or that
indicates both an acceptance and a rejection of the Plan will not be counted. If the Beneficial Holder has checked
the box on Item 3 of the Beneficial Holder Ballot pertaining to the releases by Holders of Claims and Interests, as
detailed in Article VIII.D of the Plan, please place an X in the Item 3 column below. The full text of Article VIII.D
is duplicated in the Master Ballot Instructions.

         A SEPARATE MASTER BALLOT MUST BE USED FOR EACH CUSIP.




4   “Beneficial Holder” is a beneficial owner of Class [#] - [Description] whose Claims have not been satisfied
    prior to the Voting Record Date pursuant to court order or otherwise, as reflected in the records maintained by
    the Nominees (as defined herein) holding through the Depository Trust Company or other relevant security
    depository and/or the applicable indenture trustee, as of the Voting Record Date.


                                                          [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                         3
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  28 of 69
                                                                 Jones Energy, Inc., et al.
                                                                                                        Master Ballot for
                                                                                                Class [#] - [Description]




                   CUSIP VOTED ON THIS MASTER BALLOT _______________________
                                                         (CUSIP NO.)
                                                                        Item 2                             Item 3

                                                             Indicate the vote cast on the             If the box in
   Your Customer
                                                             Beneficial Holder Ballot by               Item 3 of the
 Account Number for          Principal Amount Held
                                                                placing an “X” in the                    Beneficial
Each Beneficial Owner        as of the Voting Record
                                                             appropriate column below.                 Holder Ballot
Who Voted in this Plan                 Date
                                                                                                      was completed,
       Class
                                                                                                      place an “X” in
                                                         Accept the              Reject the             the column
                                                           Plan          or        Plan       or           below

1                            $

2                            $

3                            $

4                            $

5                            $

6                            $

                TOTALS       $


Item 4. Certification as to Transcription of Information from Item 4 of the Ballots as to Class [#] Claims
Voted Through Other Ballots.

The undersigned certifies that the following information is a true and accurate schedule on which the undersigned
has transcribed the information, if any, provided in Item 4 of each Ballot received from a Beneficial Holder. Please
use additional sheets of paper if necessary.


       Your Customer             TRANSCRIBE FROM ITEM 4 OF THE BENEFICIAL HOLDER BALLOTS:
     Account Number for
    Each Beneficial Holder   Account Number                                Principal Amount         CUSIP of Other
    Who Completed Item       of Other Class [#]     Name of Owner          of Other Class [#]       Class [#] Claims
       4 of the Ballots        Claims Voted                                  Claims Voted                Voted

    1.                                                                     $

    2.                                                                     $

    3.                                                                     $



                                                          [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                         4
      Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  29 of 69
                                                             Jones Energy, Inc., et al.
                                                                                           Master Ballot for
                                                                                   Class [#] - [Description]



   Your Customer         TRANSCRIBE FROM ITEM 4 OF THE BENEFICIAL HOLDER BALLOTS:
 Account Number for
Each Beneficial Holder   Account Number                       Principal Amount         CUSIP of Other
Who Completed Item       of Other Class [#]   Name of Owner   of Other Class [#]       Class [#] Claims
   4 of the Ballots        Claims Voted                         Claims Voted                Voted

4.                                                            $

5.                                                            $

6.                                                            $

7.                                                            $

8.                                                            $

9.                                                            $

10.                                                           $




                                                  [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                 5
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  30 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                     Master Ballot for
                                                                                             Class [#] - [Description]


Item 5. Certifications.

Upon execution of this Master Ballot, the undersigned certifies that:

1.       it has received a copy of the Disclosure Statement, the Plan, the Ballots, and the remainder of the
         solicitation package and has delivered the same to the Beneficial Holders of the Class [#] Claims listed in
         Item 2 above or delivered materials via other customary communications used to solicit or collect votes;

2.       it has received appropriate voting instructions from each Beneficial Holder listed in Item 2 of this Master
         Ballot; or

3.       it is the registered Beneficial Holder of the securities being voted, or

4.       it has been authorized by each such Beneficial Holder to vote on the Plan;

5.       it has properly disclosed: (a) the number of Beneficial Holders who completed Ballots; (b) the respective
         amounts of the Class [#] Claims, as the case may be, by each Beneficial Holder who completed a Ballot;
         (c) each such Beneficial Holder’s respective vote concerning the Plan; (d) each such Beneficial Holder’s
         certification as to other Class [#] voted; and (e) the customer account or other identification number for
         each such Beneficial Holder; and

6.       it will maintain Ballots and evidence of separate transactions returned by Beneficial Holders (whether
         properly completed or defective) for at least one year after the Effective Date and disclose all such
         information to the Bankruptcy Court or the Debtors, as the case may be, if so ordered.


         Name of Nominee:            ______________________________________________________
                                                   (Print or Type)
         Participant Number:
                                     ______________________________________________________
         Name of Proxy Holder or Agent for Nominee (if applicable):

                                     ______________________________________________________
                                                   (Print or Type)
                                     ______________________________________________________
         Signature:                  ______________________________________________________
         Name of Signatory:          ______________________________________________________

         Title:                      ______________________________________________________
         Address:                    ______________________________________________________
                                     ______________________________________________________
                                     ______________________________________________________
         Date Completed:             ______________________________________________________
         Email Address:              ______________________________________________________




                                                             [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                            6
     Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  31 of 69
                                                            Jones Energy, Inc., et al.
                                                                                                  Master Ballot for
                                                                                          Class [#] - [Description]


THIS MASTER BALLOT MUST BE ACTUALLY RECEIVED BY THE VOTING DEADLINE, WHICH IS
                4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING INSTRUCTIONS,
                 PLEASE CALL THE DEBTOR’S SOLICITATION AGENT,
    EPIQ BANKRUPTCY SOLUTIONS, LLC AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500
(INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM
  OR EMAIL TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE
                                 SUBJECT LINE.

PLEASE COMPLETE, SIGN AND, DATE THE MASTER BALLOT AND RETURN IT PROMPTLY TO:

                         By regular mail, hand delivery or overnight mail at:

                                Jones Energy Master Ballot Processing
                                c/o Epiq Corporate Restructuring, LLC
                                     777 Third Avenue, 12th Floor
                                        New York, NY 10017

                                                   or

                                             If by email to:

                                       tabulation@epiqglobal.com
                  with a reference to “Jones Energy Master Ballot” in the subject line.

YOUR MASTER BALLOT MUST BE ACTUALLY RECEIVED BY THE VOTING DEADLINE, WHICH
              IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019

    MASTER BALLOTS WILL NOT BE ACCEPTED BY TELECOPY, FACSIMILE, OR OTHER
         ELECTRONIC MEANS OF TRANSMISSION (OTHER THAN BY E-MAIL TO
   TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO “JONES ENERGY MASTER
                        BALLOT” IN THE SUBJECT LINE).

THE MASTER BALLOT SHOULD NOT BE SENT TO THE DEBTORS, THE BANKRUPTCY COURT,
               OR THE DEBTORS’ FINANCIAL OR LEGAL ADVISORS.


   IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE INSTRUCTIONS,
  PLEASE CALL THE DEBTORS’ SOLICITATION AGENT, EPIQ BANKRUPTCY SOLUTIONS, LLC, AT
(866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500 (INTERNATIONAL) AND REQUEST TO SPEAK WITH
   A MEMBER OF THE SOLICITATION TEAM OR EMAIL TABULATION@EPIQGLOBAL.COM AND
                      REFERENCE “JONES ENERGY” IN THE SUBJECT LINE.




                                                    [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                   7
     Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  32 of 69
                                                            Jones Energy, Inc., et al.
                                                                                                   Master Ballot for
                                                                                           Class [#] - [Description]


                                       VOTING INSTRUCTIONS

1.   As described in the Disclosure Statement, the Debtors are soliciting the votes of Beneficial Holders of
     Class [#] with respect to the Plan referred to in the Disclosure Statement. The Plan and Disclosure
     Statement are included in the Solicitation Package you are receiving with the Ballot. Capitalized terms
     used but not defined herein shall have the meanings assigned to them in the Plan.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the
     Beneficial Holders of at least two-thirds in amount and more than one-half in number of Claims in at least
     one class of creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for
     confirmation set forth in section 1129(a) of the Bankruptcy Code.

3.   You should immediately distribute the Ballots (or other customary material used to collect votes in lieu of
     the Ballot) and solicitation package to all Beneficial Holders of Class [#] Claims and take any action
     required to enable each such Beneficial Holder to vote timely the Claims that it holds. You may distribute
     the solicitation packages to Beneficial Holders, as appropriate, in accordance with your customary
     practices. You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
     accordance with your customary practices, including the use of a “voting instruction form” in lieu of (or in
     addition to) a Ballot, and collecting votes from Beneficial Holders through online voting, by phone,
     facsimile, or other electronic means. Any Ballot returned to you by a Beneficial Holder of a Claim shall
     not be counted for purposes of accepting or rejecting the Plan until you properly complete and deliver, to
     the Solicitation Agent, a Master Ballot that reflects the vote of such Beneficial Holders by 4:00 p.m.,
     prevailing Central Time, on May 1, 2019, or otherwise validate the Ballot in a manner acceptable to the
     Solicitation Agent.

     If you are transmitting the votes of any beneficial owners of Class [#] Claims other than yourself, you may
     either:

              (a)      “Pre-validate” the individual Beneficial Holder Ballot contained in the Solicitation
                       Package and then forward the Solicitation Package to the Beneficial Holder of the
                       Class [#] Claim for voting within five (5) Business Days after the receipt by such
                       Nominee of the solicitation package, with the Beneficial Holder then returning the
                       individual Beneficial Holder Ballot directly to the Solicitation Agent in the return
                       envelope to be provided in the solicitation package. A Nominee “pre-validates” a
                       Beneficial Holder Ballot by signing the Ballot and including their DTC participant name
                       and DTC participant number; indicating the account number of the Beneficial Holder and
                       the principal amount of Class [#] Claim held by the Nominee for such Beneficial Holder,
                       and then forwarding the Ballot together with the solicitation package to the Beneficial
                       Holder. The Beneficial Holder then completes the information requested on the Ballot
                       and returns the Ballot directly to the Solicitation Agent. A list of the Beneficial Holders
                       to whom “pre-validated” Ballots were delivered should be maintained by nominees for
                       inspection for at least one year from the Effective Date; OR

              (b)      Within five (5) Business Days after receipt by such Nominee of the solicitation package,
                       forward the solicitation package to the Beneficial Holder of the Class [#] Claim for voting
                       along with a return envelope provided by and addressed to the Nominee, with the
                       beneficial owner then returning the individual Beneficial Holder Ballot to the Nominee.
                       In such case, the Nominee will tabulate the votes of its respective Beneficial Owners on a
                       Master Ballot that will be provided to the Nominee separately by the Solicitation Agent,
                       in accordance with any instructions set forth in the instructions to the Master Ballot, and
                       then return the Master Ballot to the Solicitation Agent. The Nominee should advise the
                       Beneficial Holders to return their individual Beneficial Holder Ballots to the Nominee by
                       a date calculated by the Nominee to allow it to prepare and return the Master Ballot to the


                                                       [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                      8
      Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  33 of 69
                                                             Jones Energy, Inc., et al.
                                                                                                     Master Ballot for
                                                                                             Class [#] - [Description]


                        Solicitation Agent so that the Master Ballot is actually received by the Solicitation Agent
                        on or before the Voting Deadline.

4.    With regard to any Ballots returned to you by a Beneficial Holder, you must: (a) compile and validate the
      votes and other relevant information of each such Beneficial Holder on the Master Ballot using the
      customer name or account number assigned by you to each such Beneficial Holder; (b) execute the Master
      Ballot; (c) transmit such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such
      Ballots from Beneficial Holders, whether in hard copy or by electronic direction, in your files for a period
      of one year after the Effective Date. You may be ordered to produce the Ballots to the Debtors or the
      Bankruptcy Court.

5.    The time by which a Ballot is actually received by the Solicitation Agent shall be the time used to
      determine whether a Ballot has been submitted by the Voting Deadline. The Voting Deadline is
      May 1, 2019, at 4:00 p.m., prevailing Central Time.

6.    If a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors determine
      otherwise or as permitted by applicable law or court order. In all cases, Beneficial Holders should allow
      sufficient time to assure timely delivery. No Ballot should be sent to the Debtors or the Debtors’ financial
      or legal advisors. A Ballot will not be counted unless received by the Solicitation Agent.

7.    If multiple Master Ballots are received from the same Nominee with respect to the same Ballot belonging
      to a Beneficial Holder of a Claim prior to the Voting Deadline, the vote on the last properly completed
      Master Ballot timely received will supersede and revoke the vote of such Beneficial Holder on any earlier
      received Master Ballot.

8.    If a Holder holds a Claim or Interest, as applicable, in a Voting Class against multiple Debtors, a vote on
      their Ballot will apply to all Debtors against whom such Holder or Nominee has a Claim or Interest, as
      applicable, in that Voting Class.

9.    If a voter simultaneously casts inconsistent duplicate Ballots, with respect to the same Claim, such Ballots
      shall not be counted.

10.   The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to accept or
      reject the Plan and to make certain certifications with respect thereto. Accordingly, at this time, creditors
      should not surrender certificates or instruments representing or evidencing their Claims, and the Debtors
      will not accept delivery of any such certificates or instruments surrendered together with a Ballot.

11.   The Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or Interest; or (b) an
      assertion or admission with respect to any Claim or Interest.

12.   Please be sure to sign and date your Master Ballot. You should indicate that you are signing a Master
      Ballot in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
      corporation, or otherwise acting in a fiduciary or representative capacity and, if required or requested by the
      Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the requesting
      party to so act on behalf of such Beneficial Holder. In addition, please provide your name and mailing
      address if it is different from that set forth on the attached mailing label or if no such mailing label is
      attached to the Master Ballot.

13.   If you are both the Nominee and the Beneficial Holder of any of the Class [#] Claims and you wish to vote
      such Class [#] Claims, you may return a Ballot or Master Ballot for such Class [#] Claims and you must
      vote your entire Class [#] Claims to either to accept or reject the Plan and may not split your vote.
      Accordingly, a Ballot, other than a Master Ballot with the votes of multiple holders, that partially rejects
      and partially accepts the Plan will not be counted.

                                                         [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                        9
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  34 of 69
                                                                 Jones Energy, Inc., et al.
                                                                                                         Master Ballot for
                                                                                                 Class [#] - [Description]


14.       The following Ballots and Master Ballots shall not be counted in determining the acceptance or rejection of
          the Plan: (a) any Ballot or Master Ballot that is illegible or contains insufficient information to permit the
          identification of the Beneficial Holder of the Claim; (b) any Ballot or Master Ballot cast by a Party that
          does not hold a Claim in a Class that is entitled to vote on the Plan; (c) any unsigned Ballot or Master
          Ballot; (d) any Ballot or Master Ballot not marked to accept or reject the Plan; and (e) any Ballot or Master
          Ballot submitted by any party not entitled to cast a vote with respect to the Plan.

15.       For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims
          held by a single Creditor in a particular Class will be aggregated and treated as if such Creditor held one
          Claim in such Class, and all votes related to such Claim will be treated as a single vote to accept or reject
          the Plan; provided, however, that if separate affiliated entities hold Claims in a particular Class, these
          Claims will not be aggregated and will not be treated as if such Creditor held one Claim in such Class, and
          the vote of each affiliated entity will be counted separately as a vote to accept or reject the Plan.

          The following additional rules shall apply to Master Ballots:

16.       Votes cast by Beneficial Holders through a Nominee will be applied against the positions held by such
          entities in the Class [#] Claims as of the Record Date, as evidenced by the record and depository listings;

17.       Votes submitted by a Nominee, whether pursuant to a Master Ballot or pre-validated Beneficial Holder
          Ballots, will not be counted in excess of the record amount of the Class [#] Claims held by such Nominee;

18.       To the extent that conflicting votes or “overvotes” are submitted by a Nominee, whether pursuant to a
          Master Ballot or pre-validated Beneficial Holder Ballots, the Solicitation Agent will attempt to reconcile
          discrepancies with the Nominee;

19.       To the extent that overvotes on a Master Ballot or pre-validated Beneficial Holder Ballots are not
          reconcilable prior to the preparation of the vote certification, the Solicitation Agent will apply the votes to
          accept and reject the Plan in the same proportion as the votes to accept and reject the Plan submitted on the
          Master Ballot or pre-validated Beneficial Holder Ballots that contained the overvote, but only to the extent
          of the Nominee’s position in Class [#] Claims; and

20.       For purposes of tabulating votes, each Beneficial Holder holding through a particular account will be
          deemed to have voted the principal amount relating its holding in that particular account, although the
          Solicitation Agent may be asked to adjust such principal amount to reflect the claim amount.

                            Important Information Regarding Releases under the Plan:

The Plan includes the following release provisions:5

Article VIII.C of the Plan provides for a release by the Debtors (the “Debtor Release”):

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party
is deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates from any and
all Claims and Causes of Action, whether known or unknown, including any derivative claims asserted on
behalf of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the holder of any

5     The Plan provisions referenced herein are for summary purposes only and do not include all provisions of the
      Plan that may affect your rights. If there is any inconsistency between the provisions set forth herein and the
      Plan, the Plan governs. You should read the Plan before completing this ballot.


                                                             [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                           10
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  35 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                      Master Ballot for
                                                                                              Class [#] - [Description]


Claim against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in,
a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any
manner arising from, in whole or in part: the Debtors (including the management, ownership, or operation
thereof), any Securities issued by the Debtors and the ownership thereof, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or
defenses to Claims asserted against the Debtors), intercompany transactions, the Chapter 11 Cases, the
formulation, preparation, dissemination, solicitation, negotiation, entry into, or filing of the Restructuring
Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in
lieu of such legal opinion) created or entered into in connection with the Restructuring Support Agreement,
the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release (a) any
post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of Action
related to an act or omission that is determined in a Final Order by a court competent jurisdiction to have
constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (a) in exchange for the good and valuable consideration provided by the Released Parties,
including, without limitation, the Released Parties’ contributions to facilitating the Restructuring and
implementing the Plan; (b) a good faith settlement and compromise of the Claims released by the Debtor
Release; (c) in the best interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and
reasonable; (e) given and made after due notice and opportunity for hearing; and (f) a bar to any of the
Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released
pursuant to the Debtor Release.

Article VIII.D of the Plan provides for a third-party release by the Releasing Parties (the “Third-Party Release”):

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each
Released Party from any and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, that such Entity would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors (including the management, ownership or operation thereof), any Securities issued by
the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance
Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against
the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination,
solicitation, negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan
Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the


                                                           [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                         11
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  36 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                  Master Ballot for
                                                                                          Class [#] - [Description]


pursuit of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or
(b) any Person from any claim or Causes of Action related to an act or omission that is determined in a Final
Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence by such Person.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and
their Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for
hearing; and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released
pursuant to the Third-Party Release.

Definitions Related to the Debtor Release and the Third-Party Release:

        UNDER THE PLAN, “RELEASED PARTY” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN
NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC
GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER
GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT
FACILITY AGENT; (J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE
FOREGOING PARTIES IN CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND
FORMER PREDECESSORS, SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND
INDIRECT EQUITY HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND
MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN
CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS,
OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED
PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS, REPRESENTATIVES,
PRINCIPALS,    PROFESSIONALS,   CONSULTANTS,    FINANCIAL    ADVISORS,   ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT ADVISORS
OR SUB-ADVISORS, AND OTHER PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR
INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILES
AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE,
OR (Z) TIMELY VOTES TO REJECT THE PLAN SHALL NOT BE A “RELEASED PARTY.”

       UNDER THE PLAN, “RELEASING PARTIES” MEANS EACH OF THE FOLLOWING, SOLELY IN
ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN
NOTES TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC
GROUP AND ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER
GROUP AND ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT
FACILITY AGENT; (J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE
FOREGOING PARTIES IN CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND
FORMER PREDECESSORS, SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND


                                                          [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                        12
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  37 of 69
                                                                Jones Energy, Inc., et al.
                                                                                                         Master Ballot for
                                                                                                 Class [#] - [Description]


INDIRECT EQUITY HOLDERS OR BENEFICIARIES, FUNDS, PORTFOLIO COMPANIES, AND
MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN
CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND FORMER DIRECTORS,
OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL PARTNERS, LIMITED
PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS, REPRESENTATIVES,
PRINCIPALS,   PROFESSIONALS,   CONSULTANTS,   FINANCIAL     ADVISORS,   ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT ADVISORS
OR SUB-ADVISORS, AND OTHER PROFESSIONALS; AND (L) ALL HOLDERS OF CLAIMS OR
INTERESTS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS
OUT OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT
THE PLAN SHALL NOT BE A “RELEASING PARTY.”

Article VIII.E of the Plan provides for an exculpation of certain parties (the “Exculpation”):

          Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur
liability for and each Exculpated Party is hereby released and exculpated from any Cause of Action for any
claim related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases,
the formulation, preparation, dissemination, solicitation, negotiation, filing, or termination of the
Restructuring Support Agreement and related prepetition transactions, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter
11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant
to the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date, except for claims related to any act or omission that is determined in a Final Order by a court
of competent jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan.

         The Exculpated Parties shall be deemed to have participated in good faith and in compliance with
the applicable laws with regard to the solicitation of votes and distribution of consideration pursuant to the
Plan and, therefore, are not, and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of
the Plan or distributions made pursuant to the Plan.

Article IX.E of the Plan establishes an injunction (the “Injunction”):

         Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from
and after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action, suit or other proceeding of any kind on account of or in connection with or with respect
to any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means
any judgment, award, decree, or order against such Entities on account of or in connection with or with
respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind
against such Entities or the property or the estates of such Entities on account of or in connection with or
with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of


                                                           [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                         13
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  38 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                 Master Ballot for
                                                                                         Class [#] - [Description]


any kind against any obligation due from such Entities or against the property of such Entities on account of
or in connection with or with respect to any such Claims or Interests unless such holder has Filed a motion
requesting the right to perform such setoff on or before the Effective Date, and notwithstanding an indication
of a Claim or Interest or otherwise that such holder asserts, has, or intends to preserve any right of setoff
pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any action or
other proceeding of any kind on account of or in connection with or with respect to any such Claims or
Interests released or settled pursuant to the Plan.

         Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective
current and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall
be enjoined from taking any actions to interfere with the implementation or Consummation of the Plan.
Each holder of an Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept,
distributions under or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be
deemed to have consented to the injunction provisions set forth in this Article VIII.F hereof.

                 PLEASE SUBMIT YOUR MASTER BALLOT PROMPTLY!
  IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES,
 PLEASE CONTACT THE SOLICITATION AGENT AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-
 2500 (INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION
    TEAM OR VIA EMAIL TO TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES
                          ENERGY” IN THE SUBJECT LINE.

                                  [Remainder of page intentionally left blank.]




                                                        [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                      14
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  39 of 69
                                                               Jones Energy, Inc., et al.
                                                                                                        Master Ballot for
                                                                                                Class [#] - [Description]


                                                     Exhibit A

“ACCREDITED INVESTOR”

Rule 501(a) under Regulation D of the Securities Act of 1933, in relevant part, states that an “accredited investor”
shall mean any person who comes within any of the below listed categories, or who the issuer reasonably believes
comes within any of the below listed categories, at the time of the sale of the securities to that person.

        (1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan association or other
            institution as defined in section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
            capacity; any broker or dealer registered pursuant to section 15 of the Securities Exchange Act of
            1934; any insurance company as defined in section 2(13) of the Act; any investment company
            registered under the Investment Company Act of 1940 or a business development company as defined
            in section 2(a)(48) of that Act; any Small Business Investment Company licensed by the U.S. Small
            Business Administration under section 301(c) or (d) of the Small Business Investment Act of 1958;
            any plan established and maintained by a state, its political subdivisions, or any agency or
            instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has
            total assets in excess of $5,000,000; any employee benefit plan within the meaning of the Employee
            Retirement Income Security Act of 1974 if the investment decision is made by a plan fiduciary, as
            defined in section 3(21) of such act, which is either a bank, savings and loan association, insurance
            company, or registered investment adviser, or if the employee benefit plan has total assets in excess of
            $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are
            accredited investors;

        (2) Any private business development company as defined in section 202(a)(22) of the Investment
            Advisers Act of 1940;

        (3) Any organization described in section 501(c)(3) of the Internal Revenue Code, corporation,
            Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring
            the securities offered, with total assets in excess of $5,000,000;

        (4) Any director, executive officer, or general partner of the issuer of the securities being offered or sold,
            or any director, executive officer, or general partner of a general partner of that issuer;

        (5) Any natural person whose individual net worth, or joint net worth with that person's spouse, at the time
            of his purchase exceeds $1,000,000, subject to the calculation of such net worth as set forth in such
            Rule;

        (6) Any natural person who had an individual income in excess of $200,000 in each of the two most recent
            years or joint income with that person's spouse in excess of $300,000 in each of those years and has a
            reasonable expectation of reaching the same income level in the current year;

        (7) Any trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring
            the securities offered, whose purchase is directed by a sophisticated person as described in §
            230.506(b)(2)(ii); and

        (8) Any entity in which all of the equity owners are accredited investors.




                                                           [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                         15
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page  40 of 69
                                                               Jones Energy, Inc., et al.
                                                                                               Master Ballot for
                                                                                       Class [#] - [Description]


                                                 Exhibit B


Please check a box below to indicate the Class to which this Master Ballot pertains and add the CUSIP No. to
Item 2 on page 4.


                                      CLASS [#] - [DESCRIPTION]




                       BOND DESCRIPTION                                         CUSIP

                 


                 


                 


                 


                 




                                                      [CUSIP AS INDICATED ON ATTACHED EXHIBIT B]

                                                    16
Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 41 of 69



                             Exhibit 4

                  Form of Beneficial Holder Ballot
              Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                       42 of  69
                                                                            Energy, Inc., et al.
                                                                                                 Beneficial Holder Ballot for
                                                                                                   Class [#] - [Description]


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                 )        Chapter 11
    In re:                                                       )
                                                                 )        IMPORTANT: No chapter 11 case has been
    JONES ENERGY, INC., et al.,1                                 )        commenced as of the date of distribution of
                                                                 )        this ballot. This ballot is a prepetition
                                                                 )        solicitation of your vote on a plan of
                                       Debtors.                  )        reorganization.
                                                                 )

                BENEFICIAL HOLDER BALLOT FOR ACCEPTING OR REJECTING THE JOINT
             PLAN OF REORGANIZATION OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

                                              CLASS [#] - [DESCRIPTION]

      IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES, PLEASE
       CALL THE DEBTORS’ SOLICITATION AGENT, EPIQ BANKRUPTCY SOLUTIONS, LLC
       (THE “SOLICITATION AGENT”) AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500
       (INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM, OR
       VIA EMAIL TO TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE
       SUBJECT LINE.

      PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS CAREFULLY BEFORE
       COMPLETING THIS BALLOT. THIS BALLOT IS BEING SUBMITTED TO YOU TO SOLICIT YOUR VOTE
       TO THE DEBTORS’ PLAN (INCLUDING THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN).

      THIS BALLOT (OR THE MASTER BALLOT REFLECTING THE VOTE CAST ON THIS BALLOT) MUST
       BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BEFORE 4:00 P.M., PREVAILING
       CENTRAL TIME, ON MAY 1, 2019 (THE “VOTING DEADLINE”).2

      IF A BENEFICIAL HOLDER3 HOLDS CLASS [#] CLAIMS IN ITS OWN NAME AND/OR THROUGH ONE
       OR MORE NOMINEES,4 SUCH BENEFICIAL HOLDER MUST IDENTIFY ALL CLASS [#] CLAIMS HELD



1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy Finance
       Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (3552); JRJ Opco, LLC
       (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and Nosley
       SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’ service
       address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.
2     Certain holders who are party to the Restructuring Support Agreement, dated as of April 1, 2019, by and among the
      Debtors and the noteholders party thereto, have agreed to submit their ballots to the Solicitation Agent by April 11,
      2019.
3      “Beneficial Holder” is a beneficial owner of Class [#] - [Description] whose Claims have not been satisfied prior to
       the Voting Record Date pursuant to court order or otherwise, as reflected in the records maintained by the
       Nominees (as defined herein) holding through The Depository Trust Company and/or the applicable indenture
       trustee, as of the Voting Record Date.
4      “Nominee” means a broker, dealer, commercial bank, trust company, or other nominee who holds Class 4 Claims,
       or such firm’s agent.




                                                                  [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   43 of  69
                                                                        Energy, Inc., et al.
                                                                                                Beneficial Holder Ballot for
                                                                                                  Class [#] - [Description]


    IN ACCORDANCE WITH ITEM 5 OF THIS BALLOT, AND MUST INDICATE THE SAME VOTE TO
    ACCEPT OR REJECT THE PLAN ON ALL BALLOTS SUBMITTED.

   IF THE COURT CONFIRMS THE PLAN, IT WILL BIND YOU REGARDLESS OF WHETHER YOU HAVE
    VOTED.

   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY
    REPRESENTATION, OTHER THAN WHAT IS INCLUDED IN THE MATERIALS MAILED WITH THIS
    BALLOT.

   CONFIRMATION OF THE PLAN IS EXPRESSLY CONDITIONED UPON BANKRUPTCY COURT
    APPROVAL OF THE RELEASES BY RELEASING PARTIES (AS DESCRIBED BELOW AND LOCATED IN
    ARTICLE IX OF THE PLAN), WHICH, IF APPROVED BY THE BANKRUPTCY COURT, WOULD
    PERMANENTLY ENJOIN HOLDERS OF CERTAIN CLAIMS AGAINST THIRD PARTIES FROM
    ASSERTING SUCH CLAIMS AGAINST SUCH NON-DEBTOR THIRD PARTIES. THE RELEASES BY
    RELEASING PARTIES, IF APPROVED, WILL BIND AFFECTED HOLDERS OF CLAIMS AND INTERESTS
    IN THE MANNER DESCRIBED IN ITEM 3 OF THIS BALLOT.

PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS
BALLOT AND THE DEBTORS’ JOINT CHAPTER 11 PLAN (THE “PLAN”)5 OF JONES ENERGY, INC., ET AL.
(THE “COMPANY”) INCLUDED WITH THIS BALLOT BEFORE COMPLETING THIS BALLOT. THIS
BALLOT PERMITS YOU TO VOTE ON THE PLAN, WHICH IS SUBJECT TO BANKRUPTCY COURT
APPROVAL AND WHICH CONTEMPLATES A COMPREHENSIVE RESTRUCTURING TRANSACTION (THE
“TRANSACTION”) UPON THE EMERGENCE OF THE COMPANY FROM CHAPTER 11. THE COMPANY HAS
NOT COMMENCED CHAPTER 11 CASES AS OF THE DATE HEREOF.

The Company intends to file Chapter 11 Cases in a bankruptcy court of competent jurisdiction (the “Bankruptcy Court”)
and seek to consummate the Transaction through the chapter 11 bankruptcy process and the Plan. The Company will
file the Plan and the related Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Jones Energy, Inc.
and its Debtor Affiliates and all exhibits related thereto (as may be modified, amended, or supplemented from time to
time, the “Disclosure Statement”) with the Bankruptcy Court on or shortly after the date of the filing of the Chapter 11
Cases. The Disclosure Statement, the Plan, and certain other materials contained in the solicitation package are
included in the packet you are receiving with this Beneficial Holder Ballot. This Beneficial Holder Ballot may not be
used for any purpose other than for casting votes to accept or reject the Plan and making certain certifications with
respect thereto, including with respect to releases by holders of Claims and Interests. Once completed and returned in
accordance with the attached instructions, your vote on the Plan will be counted as set forth herein.

This ballot (the “Ballot”) is being sent to you because records indicate that you are the Beneficial Holder of a Class [#]
Claim as of March 27, 2019 (the “Voting Record Date”), and, accordingly, you may have a right to vote to accept or
reject the Plan. Only Accredited Investors (as such term is defined in Rule 501 of the Securities Act of 1933, 15
U.S.C. §§ 77a–77aa) are entitled to vote to accept or reject the Plan. The definition of Accredited Investor is
attached hereto as Exhibit A. If you are not an Accredited Investor please disregard this Ballot. CUSIPS for Class [#]
Claims entitled to vote are identified on Exhibit B attached hereto.

YOUR VOTE ON THIS BALLOT FOR CLASS [#] CLAIMS SHALL BE APPLIED TO EACH DEBTOR
AGAINST WHICH YOU HAVE A CLASS [#] CLAIM.

You should carefully and thoroughly review the Disclosure Statement and Plan before you vote to accept or reject the
Plan. You may wish to seek legal advice concerning the Plan and classification and treatment of your Claim under the
Plan. Your Claim has been placed in Class [#] under the Plan. Attached to the Disclosure Statement is the Disclosure
Statement Order which contains the Solicitation Procedures which govern the solicitation and tabulation of votes to
accept or reject the Plan.

5   Capitalized terms, used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.


                                                      [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          2
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   44 of  69
                                                                        Energy, Inc., et al.
                                                                                                 Beneficial Holder Ballot for
                                                                                                   Class [#] - [Description]


         THE VOTING DEADLINE IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

Item 1. Amount of Class [#] - [Description] Claims.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Beneficial Holder (or
authorized signatory for a Beneficial Holder), of a Class [#] Claim in the following amount (insert amount in box
below). If your Claim is held by a Nominee on your behalf and you do not know the amount of the Class [#] Claims
held, please contact your Nominee immediately:


                                             $_______________



Item 2. Vote of Class [#] - [Description].

The Beneficial Holder of the Class [#] Claims set forth in Item 1 votes to (please check one):


         Check one box:                     Accept the Plan


                                            Reject the Plan

Item 3. Important Information Regarding Releases under the Plan.6

Article VIII.C of the Plan provides for a release by the Debtors (the “Debtor Release”):

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party is
deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates from any and all
Claims and Causes of Action, whether known or unknown, including any derivative claims asserted on behalf of
the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor or other
Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in
whole or in part: the Debtors (including the management, ownership, or operation thereof), any Securities
issued by the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted
against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement,
the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on or

6   The Plan provisions referenced herein are for summary purposes only and do not include all provisions of the Plan
    that may affect your rights. If there is any inconsistency between the provisions set forth herein and the Plan, the
    Plan governs. You should read the Plan before completing this ballot.


                                                      [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          3
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   45 of  69
                                                                        Energy, Inc., et al.
                                                                                               Beneficial Holder Ballot for
                                                                                                 Class [#] - [Description]


before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (a) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of
Action related to an act or omission that is determined in a Final Order by a court competent jurisdiction to have
constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (a) in exchange for the good and valuable consideration provided by the Released Parties, including,
without limitation, the Released Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best
interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and
made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors,
or the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.

Article VIII.D of the Plan provides for a third-party release by the Releasing Parties (the “Third-Party Release”):

         Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each Releasing
Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each Released Party
from any and all Claims and Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (including the management, ownership or operation thereof), any Securities issued by the Debtors and
the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument, document
or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release (a) any
post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of Action related to an
act or omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence by such Person.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for the
good and valuable consideration provided by the Released Parties; (d) a good faith settlement and compromise of
the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates; (f) fair,
equitable, and reasonable; (g) given and made after due notice and opportunity for hearing; and (h) a bar to any
of the Releasing Parties asserting any claim or Cause of Action released pursuant to the Third-Party Release.




                                                      [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          4
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   46 of  69
                                                                        Energy, Inc., et al.
                                                                                 Beneficial Holder Ballot for
                                                                                   Class [#] - [Description]


Definitions Related to the Debtor Release and the Third-Party Release:

        UNDER THE PLAN, “RELEASED PARTY” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN NOTES
TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC GROUP AND
ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER GROUP AND
ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT;
(J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN
CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY HOLDERS OR BENEFICIARIES,
FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH
OF THE FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND
FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL
PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS,
REPRESENTATIVES, PRINCIPALS, PROFESSIONALS, CONSULTANTS, FINANCIAL ADVISORS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT
ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN,
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION
DEADLINE, OR (Z) TIMELY VOTES TO REJECT THE PLAN SHALL NOT BE A “RELEASED PARTY.”

        UNDER THE PLAN, “RELEASING PARTIES” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN NOTES
TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC GROUP AND
ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER GROUP AND
ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT;
(J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN
CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY HOLDERS OR BENEFICIARIES,
FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH
OF THE FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND
FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL
PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS,
REPRESENTATIVES, PRINCIPALS, PROFESSIONALS, CONSULTANTS, FINANCIAL ADVISORS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT
ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS; AND (L) ALL HOLDERS OF CLAIMS OR
INTERESTS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT
THE PLAN SHALL NOT BE A “RELEASING PARTY.”

IMPORTANT INFORMATION REGARDING THE RELEASES:

      AS A HOLDER OF A CLAIM, YOU ARE A “RELEASING PARTY” UNDER THE PLAN AND ARE
DEEMED TO PROVIDE THE THIRD-PARTY RELEASE CONTAINED IN ARTICLE VIII.D OF THE PLAN, AS
SET FORTH ABOVE. YOU MAY CHECK THE BOX BELOW TO ELECT NOT TO GRANT THE RELEASE
CONTAINED IN ARTICLE VIII.D OF THE PLAN. YOU WILL NOT BE CONSIDERED A “RELEASING
PARTY” UNDER THE PLAN ONLY IF (I) THE BANKRUPTCY COURT DETERMINES THAT YOU HAVE THE
RIGHT TO OPT OUT OF THE RELEASES AND (II) YOU (A) CHECK THE BOX BELOW AND SUBMIT THE
BALLOT BY THE VOTING DEADLINE, (B) FILE AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN WITH THE BANKRUPTCY COURT PRIOR TO THE PLAN OBJECTION DEADLINE, OR (C) VOTE TO
REJECT THE PLAN AND SUBMIT THE BALLOT BY THE VOTING DEADLINE. THE ELECTION TO
WITHHOLD CONSENT TO GRANT THE THIRD-PARTY RELEASE IS AT YOUR OPTION, SUBJECT TO ANY
OBLIGATION YOU MAY HAVE UNDER THE RESTRUCTURING SUPPORT AGREEMENT.

                                                     [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                         5
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   47 of  69
                                                                        Energy, Inc., et al.
                                                                                                 Beneficial Holder Ballot for
                                                                                                   Class [#] - [Description]




                           By checking this box, the Holder of the Class [#] Claim set forth in Item 1 elects to
                           opt out of the Third-Party Releases.

Article VIII.E of the Plan provides for an exculpation of certain parties (the “Exculpation”):

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related
to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, filing, or termination of the Restructuring Support
Agreement and related prepetition transactions, the Disclosure Statement, the Plan, the Plan Supplement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring Support Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of property under the
Plan or any other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, except for claims related to any act or omission
that is determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

         The Exculpated Parties shall be deemed to have participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
distributions made pursuant to the Plan.

Article IX.E of the Plan establishes an injunction (the “Injunction”):

         Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action, suit or other proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with respect to any
such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in connection with or
with respect to any such Claims or Interests unless such holder has Filed a motion requesting the right to
perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest or
otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law or
otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.




                                                      [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          6
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   48 of  69
                                                                        Energy, Inc., et al.
                                                                                                 Beneficial Holder Ballot for
                                                                                                   Class [#] - [Description]


         Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each holder of an
Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under or
Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have consented
to the injunction provisions set forth in this Article VIII.F hereof.

Item 4. Information Regarding the Newco Partnership Equity Election.

PLEASE TAKE NOTE: ELECTING TO RECEIVE THE NEWCO PARTNERSHIP EQUITY PURSUANT TO
THE NEWCO PARTNERSHIP EQUITY ELECTION MAY NOT BE SUITABLE FOR ALL INVESTORS.
THE PARTNERSHIP INTERESTS ARE SOPHISTICATED AND ILLIQUID INSTRUMENTS AND ARE
SUBJECT TO SIGNIFICANT TAX COMPLEXITY. PLEASE CONSULT WITH YOUR INVESTMENT AND
LEGAL ADVISORS BEFORE MAKING ANY ELECTION WITH RESPECT TO THE NEWCO
PARTNERSHIP EQUITY.

In one of two potential Plan transaction structures, the Debtors’ assets will be transferred to an entity to be formed by a
nominee of certain Holders of Claims (the “Newco Structure”). The Debtors will disclose whether the Newco Structure
will be utilized in the Restructuring Transactions Memorandum, and such determination shall be acceptable to First
Lien Noteholders holding at least a majority of the aggregate outstanding principal amount of First Lien Notes held by
parties to the Restructuring Support Agreement. The Newco Structure is commonly referred to as an “Up-C” structure.

In the event the Newco Structure is utilized, certain eligible Holders of Claims receiving New Common Equity that
meet certain requirements described below (an “Eligible Electing Holder”) may elect (the “Newco Partnership Equity
Election”) whether to receive their New Common Equity as either (a) equity in an entity taxed as a partnership for U.S.
federal income tax purposes (the “Newco Partnership” and, such equity, the “Newco Partnership Equity”) or (b) equity
in an entity taxed as a corporation for U.S. federal income tax purposes (the “Newco Corporation” and, such stock the
“Newco Corporation Stock”). Eligible Electing Holders of Claims that do not elect to receive Newco Partnership
Equity and Holders of Claims that are not Eligible Electing Holders will receive Newco Corporation Stock. A Holder
of Claims entitled to New Common Equity will qualify as an Eligible Electing Holder if, among other things, the
Holder (a) will receive least 1.1% of the New Partnership Equity, and (b) affirms that such Holder satisfies certain tax
requirements, including that such Holder (or, if such Holder is a disregarded entity for U.S. federal income tax purposes,
its regarded owner for such purposes) is a United States person within the meaning of Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended (the “Tax Code”) or not otherwise subject to certain tax withholding
provisions. Eligible Electing Holders of Claims electing to receive Newco Partnership Equity shall also receive voting
non-economic stock in the Newco Corporation (the “Corporation Voting Stock”). A Holder of Newco Partnership
Equity shall be entitled, at such Holder’s election and at the times specified in the final documentation, to exchange its
Newco Partnership Equity and Corporation Voting Stock for Newco Corporation Stock based on a one for one
exchange ratio.

In order to elect to receive Newco Partnership Equity, a Holder is required to make certain certifications and agree to
certain conditions, as set forth below, and take other steps following Confirmation of the Plan.

The Newco Partnership will be treated as a partnership for U.S. federal and state income tax purposes. As such, items of
taxable income, gain, loss, and deduction will flow up to holders of Newco Partnership Equity, without regard to
whether sufficient cash distributions are made by the Newco Partnership to pay any associated tax liability. It has not
yet been determined whether and to what extent the Newco Partnership will be permitted or required to make so-called
“tax distributions” and, if such distributions are made, at what tax rate they will be made. More detail regarding tax
distributions will be included in the New Organizational Documents. As a result, holders of Newco Partnership Equity
have meaningful risk of cash tax liability in excess of tax distributions received from the Newco Partnership.

In order to ensure the Newco Partnership does not become subject to the “publicly traded partnership” rules, substantial
limitations will be imposed on the ability to transfer Newco Partnership Equity. Exchanges of Newco Partnership
Equity are expected to be taxable for U.S. federal income tax purposes.



                                                       [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          7
           Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                    49 of  69
                                                                         Energy, Inc., et al.
                                                                                                 Beneficial Holder Ballot for
                                                                                                   Class [#] - [Description]


Holding Newco Partnership Equity may subject holders to state taxation and state tax reporting requirements in the
states in which the Newco Partnership operates, subject to the potential application of certain combined or composite
return regimes that are generally applicable only to individuals.

The information in this discussion and in the Disclosure Statement is not, and does not purport to be, a complete
description of the U.S. federal, state, local and non-U.S. tax considerations associated with owning Newco Partnership
Equity that may be applicable to a Holder of Claims and such Holder’s particular circumstances.

In light of these considerations, the Debtors strongly advise that Holders of Claims seek advice from their own advisors
prior to making a New Common Equity Election.



Item 5. Certification of Class [#] - [Description] Claims Held in Additional Accounts.

By completing and returning this Ballot, the Beneficial Holder of the Claim identified in Item 1 certifies that (a) this
Ballot is the only Ballot submitted for the Class [#] Claims owned by such Beneficial Holder as indicated in Item 1,
except for the Claims identified in the following table, and (b) all Ballots for Class [#] Claims submitted by the
Beneficial Holder indicate the same vote to accept or reject the Plan that the Beneficial Holder has indicated in Item 2 of
this Ballot (please use additional sheets of paper if necessary). To be clear, if any Beneficial Holder holds Class [#]
Claims through one or more Nominees, such Beneficial Holder must identify all Class [#] Claims held through its
own name and/or each Nominee in the following table, and must indicate the same vote to accept or reject the
Plan on all Ballots submitted.

    ONLY COMPLETE ITEM 5 IF YOU HAVE SUBMITTED OTHER BALLOTS ON ACCOUNT OF CLASS [#] -
                                  [DESCRIPTION] CLAIMS


     Account Number of                                         Principal Amount of
                                                                                          CUSIP of Other Class [#]
    Other Class [#] Claims          Name of Owner7            Other Class [#] Claims
                                                                                              Claims Voted
           Voted                                                      Voted




7     Insert your name if the Class [#] Claims are held by you in your own name or, if held in street name through
      a Nominee, insert the name of your broker or bank.


                                                       [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          8
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   50 of  69
                                                                        Energy, Inc., et al.
                                                                                                Beneficial Holder Ballot for
                                                                                                  Class [#] - [Description]


Item 6. Certifications.

Upon execution of this Ballot, the undersigned certifies that:

a.       as of the Voting Record Date, the undersigned was the Beneficial Holder (or authorized signatory for a
         Beneficial Holder) of Claims arising from the Class [#] in the amount set forth in Item 1;

b.       the Beneficial Holder has reviewed a copy of the Disclosure Statement, the Plan, and the remainder of the
         solicitation package and acknowledges that the solicitation is being made pursuant to the terms and conditions
         set forth therein;

c.       the Beneficial Holder has not relied on any statement made or other information received from any person with
         respect to the Plan other than the information contained in the solicitation package or other publicly available
         materials;

d.       the Beneficial Holder has cast the same vote with respect to all of the Beneficial Holder’s Class [#] Claims;

e.       the Beneficial Holder is an Accredited Investor as such term is defined in Rule 501 of the Securities Act of
         1933, 15 U.S.C. §§ 77a–77aa (attached for your reference to this Beneficial Holder Ballot as Exhibit A);

f.       the Beneficial Holder understands and acknowledges that if multiple Ballots are submitted voting the claim set
         forth in Item 1, only the last properly completed Ballot or Master Ballot voting the claim and received by the
         Solicitation Agent before the Voting Deadline shall be deemed to reflect the voter’s intent and thus to
         supersede and revoke any prior Ballots received by the Solicitation Agent;

g.       the Beneficial Holder understands and acknowledges that the Solicitation Agent may verify the amount of
         Class [#] Claims held by the Beneficial Holder as of the Voting Record Date set forth in Item 1 with any
         Nominee through which the Beneficial Holder holds its Class [#] Claims and by returning an executed Ballot
         the Beneficial Holder directs any such Nominee to provide any information or comply with any actions
         requested by the Solicitation Agent to verify the amount set forth in Item 1 hereof. In the event of a
         discrepancy regarding such amount that cannot be timely reconciled without undue effort on the part of the
         Solicitation Agent, the amount shown on the records of the Nominee, if applicable, or the Debtors’ records
         shall control; and

h.       the Beneficial Holder understands and acknowledges that all authority conferred or agreed to be conferred
         pursuant to this Ballot, and every obligation of the Beneficial Holder hereunder, shall be binding upon the
         transferees, successors, assigns, heirs, executors, administrators, and legal representatives of the Beneficial
         Holder and shall not be affected by, and shall survive, the death or incapacity of the Beneficial Holder.




                                      [Remainder of page intentionally left blank.]




                                                       [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                           9
             Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                      51 of  69
                                                                           Energy, Inc., et al.
                                                                                  Beneficial Holder Ballot for
                                                                                    Class [#] - [Description]


Item 7. Beneficial Holder Information and Signature.


    Name of Beneficial Holder:
                                              (print or type)

    Signature:


    Name of Signatory:
                                              (if other than Beneficial Holder)

    Title:

    Address:




    Date Completed:


         THE VOTING DEADLINE IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

IF YOU RECEIVED A RETURN BALLOT ADDRESSED TO THE SOLICITATION AGENT (EPIQ
BANKRUPTCY SOLUTIONS, LLC), PLEASE COMPLETE, AND DATE THE BALLOT AND RETURN IT
PROMPTLY WITH AN ORIGINAL SIGNED COPY IN THE ENVELOPE PROVIDED SO THAT IT IS
ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE VOTING DEADLINE.

IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, PLEASE COMPLETE,
SIGN, AND DATE THE BALLOT AND RETURN IT IN ACCORDANCE WITH THE INSTRUCTIONS
PROVIDED BY YOUR NOMINEE. PLEASE ALLOW SUFFICIENT TIME FOR YOUR BALLOT TO BE
INCLUDED ON A MASTER BALLOT COMPLETED BY YOUR NOMINEE. THE MASTER BALLOT
MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE THE VOTING
DEADLINE.

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING INSTRUCTIONS,
PLEASE CONTACT THE SOLICITATION AGENT AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500
(INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM OR
EMAIL TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE SUBJECT
LINE.

                                  [Remainder of page intentionally left blank.]




                                                  [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                     10
      Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                               52 of  69
                                                                    Energy, Inc., et al.
                                                                                             Beneficial Holder Ballot for
                                                                                               Class [#] - [Description]


                                          VOTING INSTRUCTIONS

1.   As described in the Disclosure Statement, the Debtors are soliciting the votes of Accredited Investors that are
     Beneficial Holders of Class [#] Claims with respect to the Plan referred to in the Disclosure Statement. The
     Plan and Disclosure Statement are included in the solicitation package you received with the Ballot.
     Capitalized terms used but not defined herein shall have the meanings assigned to them in the Plan. All
     capitalized terms used but not defined herein have the meanings ascribed to such terms in the Plan. PLEASE
     READ THE PLAN AND THE DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING
     THIS BENEFICIAL HOLDER BALLOT. You may wish to seek legal advice concerning the Plan and the
     treatment of your claim or claims under the Plan.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Beneficial
     Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one class of
     creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation set forth in
     section 1129(a) of the Bankruptcy Code.

3.   To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your decision either to
     accept or reject the Plan in Item 2 of the Ballot; and (c) sign and return the Ballot in accordance with the
     instructions received, so that this Ballot (if “pre-validated” by your Nominee) or a Master Ballot cast on
     your behalf is actually received by the Solicitation Agent by the Voting Deadline. If you are returning
     your Ballot to the Nominee that provided you with this Ballot, your completed Ballot must be sent to your
     Nominee, allowing sufficient time for your Nominee to receive your Ballot, complete a master ballot (“Master
     Ballot”), and transmit the Master Ballot to the Solicitation Agent so that it is actually received by the
     Voting Deadline.

     The Solicitation Agent will not accept beneficial ballots by email, facsimile or other electronic means. If
     you are directed by your Nominee to submit the Beneficial Holder Ballot to the Nominee via electronic means,
     such instructions to your Nominee shall have the same effect as if you had completed and returned a physical
     Beneficial Holder Ballot, including all certifications.

4.   The time by which a Ballot or Master Ballot including your vote is actually received by the Solicitation Agent
     shall be the time used to determine whether a Ballot has been submitted by the Voting Deadline. The Voting
     Deadline is May 1, 2019, at 4:00 p.m., prevailing Central Time.

5.   If a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors determine otherwise
     or as permitted by applicable law or court order. In all cases, Beneficial Holders should allow sufficient time
     to assure timely delivery. No Ballot should be sent to the Debtors or the Debtors’ financial or legal advisors.
     A Ballot will not be counted unless received by the Solicitation Agent.

6.   The Beneficial Holder understands and acknowledges that if multiple Ballots are submitted voting the claim set
     forth in Item 1, only the last properly completed Ballot or Master Ballot voting the claim and received by the
     Solicitation Agent before the Voting Deadline shall be deemed to reflect the voter’s intent and thus to
     supersede and revoke any prior Ballots received by the Solicitation Agent.

7.   If a Holder holds a Claim or Interest, as applicable, in a Voting Class against multiple Debtors, a vote on their
     Ballot will apply to all Debtors against whom such Holder or Nominee has a Claim or Interest, as applicable, in
     that Voting Class.

8.   If a Beneficial Holder simultaneously casts inconsistent duplicate Ballots, with respect to the same Claim, such
     Ballots will not be counted.

9.   The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to accept or
     reject the Plan and to make certain certifications with respect thereto. Accordingly, at this time, creditors
     should not surrender certificates or instruments representing or evidencing their Claims, and the Debtors will
     not accept delivery of any such certificates or instruments surrendered together with a Ballot.


                                                   [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                      11
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   53 of  69
                                                                        Energy, Inc., et al.
                                                                                                  Beneficial Holder Ballot for
                                                                                                    Class [#] - [Description]


10.      The Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or Interest; or (b) an
         assertion or admission with respect to any Claim or Interest.

11.      Please be sure to sign and date your Ballot. If you are completing the Ballot on behalf of an Entity, indicate
         your relationship with that Entity and the capacity in which you are signing.

12.      You must vote your entire Class [#] Claims either to accept or reject the Plan and may not split your vote.
         Accordingly, a Ballot that partially rejects and partially accepts the Plan will not be counted as a vote to accept
         or reject the Plan.

13.      Any Ballot that is properly completed, executed and timely returned to the Debtors that fails to indicate
         acceptance or rejection of the Plan or that indicates both an acceptance and a rejection of the Plan will not be
         counted.

14.      The following Ballots will not be counted in determining the acceptance or rejection of the Plan: (a) any Ballot
         that is illegible or contains insufficient information to permit the identification of the Beneficial Holder;
         (b) any Ballot cast by a Person or Entity that does not hold a Claim or Interest in a Class that is entitled to vote
         on the Plan; (c) any unsigned Ballot; (d) any Ballot not marked to accept or reject the Plan, or marked both to
         accept and reject the Plan; and/or (e) any Ballot submitted by a party not entitled to cast a vote with respect to
         the Plan.

15.      If you hold Claims or Interests in more than one Class under the Plan or for different Claims within a Class you
         may receive more than one Ballot. Each Ballot votes only your Claims indicated on that Ballot. Please
         complete and return each Ballot you receive.

16.      For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims held
         by a single creditor in a particular Class will be aggregated and treated as if such creditor held one Claim in
         such Class, and all votes related to such Claim will be treated as a single vote to accept or reject the Plan;
         provided, however, that if separate affiliated entities hold Claims in a particular Class, these Claims will not be
         aggregated and will not be treated as if such Creditor held one Claim in such Class, and the vote of each
         affiliated entity will be counted separately as a vote to accept or reject the Plan.
                                   ___________________________________
         This Beneficial Holder Ballot is not a letter of transmittal and may not be used for any purpose other than to
vote to accept or reject the Plan and to make certifications with respect to the Beneficial Holder Ballot. Accordingly, at
this time, holders of notes should not surrender certificates or instruments evidencing their notes, and neither the Debtor
nor the Solicitation Agent will accept delivery of any such certificates or instruments surrendered with a Beneficial
Holder Ballot.
If you have any questions regarding this Ballot, or if you did not receive a copy of the Disclosure Statement or
Plan, or if you need additional copies of the enclosed materials, please contact the Solicitation Agent by phone at
(866) 897-6433 (Toll Free) OR +1 (646) 282-2500 (International) and request to speak with a member of the
Solicitation Team or via email to tabulation@epiqglobal.com and reference “JONES ENERGY” in the subject
line.

                            PLEASE SUBMIT YOUR BALLOT PROMPTLY!




                                                       [CUSIP AS INDICATED ON THE ATTACHED EXHIBIT B]

                                                          12
                                                                                                Jones Energy, Inc., et al.
        Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page   54 Holder
                                                             Beneficial of 69Ballot for
                                                                                                Class [#] - [Description]




                                                    EXHIBIT A


“ACCREDITED INVESTOR”

Rule 501(a) under Regulation D of the Securities Act of 1933, in relevant part, states that an “accredited investor”
shall mean any person who comes within any of the below listed categories, or who the issuer reasonably believes
comes within any of the below listed categories, at the time of the sale of the securities to that person.

        (1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan association or other
            institution as defined in section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
            capacity; any broker or dealer registered pursuant to section 15 of the Securities Exchange Act of
            1934; any insurance company as defined in section 2(13) of the Act; any investment company
            registered under the Investment Company Act of 1940 or a business development company as defined
            in section 2(a)(48) of that Act; any Small Business Investment Company licensed by the U.S. Small
            Business Administration under section 301(c) or (d) of the Small Business Investment Act of 1958;
            any plan established and maintained by a state, its political subdivisions, or any agency or
            instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has
            total assets in excess of $5,000,000; any employee benefit plan within the meaning of the Employee
            Retirement Income Security Act of 1974 if the investment decision is made by a plan fiduciary, as
            defined in section 3(21) of such act, which is either a bank, savings and loan association, insurance
            company, or registered investment adviser, or if the employee benefit plan has total assets in excess of
            $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are
            accredited investors;

        (2) Any private business development company as defined in section 202(a)(22) of the Investment
            Advisers Act of 1940;

        (3) Any organization described in section 501(c)(3) of the Internal Revenue Code, corporation,
            Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring
            the securities offered, with total assets in excess of $5,000,000;

        (4) Any director, executive officer, or general partner of the issuer of the securities being offered or sold,
            or any director, executive officer, or general partner of a general partner of that issuer;

        (5) Any natural person whose individual net worth, or joint net worth with that person's spouse, at the time
            of his purchase exceeds $1,000,000, subject to the calculation of such net worth as set forth in such
            Rule;

        (6) Any natural person who had an individual income in excess of $200,000 in each of the two most recent
            years or joint income with that person's spouse in excess of $300,000 in each of those years and has a
            reasonable expectation of reaching the same income level in the current year;

        (7) Any trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring
            the securities offered, whose purchase is directed by a sophisticated person as described in §
            230.506(b)(2)(ii); and

        (8) Any entity in which all of the equity owners are accredited investors.




                                                         13
         Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                  55 of  69
                                                                       Energy, Inc., et al.
                                                                                   Beneficial Holder Ballot for
                                                                                     Class [#] - [Description]


                                               EXHIBIT B


Your Nominee may have checked a box below to indicate the Note to which this Ballot pertains, or otherwise
provided that information to you on a label or schedule attached to the Ballot.


                                 CLASS [#] - [DESCRIPTION] CLAIMS


                                       BOND DESCRIPTION                  CUSIP

                        
                        
                        
                        
                        




                                                   14
            Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                     56 of  69
                                                                          Energy, Inc., et al.
                                                                          Exhibit C – Beneficial Owner Election Worksheet



                                                     EXHIBIT C


                                   Beneficial Owner Election Worksheet for
                                     Newco Partnership Equity Election

     IF YOU ARE COMPLETING EXHIBIT C, DO NOT RETURN IT WITH YOUR BALLOT;
         THIS WORKSHEET MUST BE RETRNED SEPARATELY FROM THE BALLOT
                  IN ACCORDANCE WITH THE DIRECTIONS BELOW.

Please also see Item 4 of the Ballot regarding the Newco Partnership Equity Election.

PLEASE TAKE NOTE: ELECTING TO RECEIVE THE NEWCO PARTNERSHIP EQUITY PURSUANT TO
THE NEWCO PARTNERSHIP EQUITY ELECTION MAY NOT BE SUITABLE FOR ALL INVESTORS.
THE PARTNERSHIP INTERESTS ARE SOPHISTICATED AND ILLIQUID INSTRUMENTS AND ARE
SUBJECT TO SIGNIFICANT TAX COMPLEXITY. PLEASE CONSULT WITH YOUR INVESTMENT AND
LEGAL ADVISORS BEFORE MAKING ANY ELECTION WITH RESPECT TO THE NEWCO
PARTNERSHIP EQUITY.

Amount and type of Notes held. Please complete the following with respect to your holdings

                 BOND DESCRIPTION                                CUSIP                   AMOUNT HELD


 9.25% COUPON - 144A - FIRST LIEN - DUE 2023                   48019TAF1

 9.25% COUPON – REG S - FIRST LIEN - DUE 2023                 U48008AC7

 6.75% COUPON - SR. UNSECURED - DUE 2022                       48019TAB0

 9.25% COUPON - SR UNSECURED - DUE 2023                        48019TAE4


Please check the box below if you wish to receive Newco Partnership Equity in lieu of Newco Corporation Stock,
in the event the Newco Structure is utilized. If you do not check the box, you will receive Newco Corporation Stock.

                          By checking this box, the Holder of the Class [#] Claim set forth in Item 1 (a) elects to
                          receive Newco Partnership Equity with respect to the principal amount of account of
                          Class [#] Claim and (b) agrees that it has made certain certifications as set forth below.

ONCE FULLY EFFECTED, THE ELECTION TO RECEIVE THE NEWCO PARTNERSHIP EQUITY
PURSUANT TO THE NEW COMMON EQUITY ELECTION SHALL BE BINDING ON THE
UNDERSIGNED HOLDER OF A CLASS [#] CLAIM

By electing to receive the Newco Partnership Equity pursuant to the New Common Equity Election, the Beneficial
Holder certifies:

             such Beneficial Holder will receive at least 1.1% of the Newco Partnership Equity (measured by overall
              economic ownership in the Reorganized Debtors, after accounting for dilution by the Management
              Incentive Plan);




                                                        15
            Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                     57 of  69
                                                                          Energy, Inc., et al.
                                                                           Exhibit C – Beneficial Owner Election Worksheet



             such Beneficial Holder understands all of the risks and responsibilities associated with holding Newco
              Partnership Equity and that such Beneficial Holder has independently determined that it is an appropriate
              investment for the Beneficial Holder;

             such Beneficial Holder acknowledges that making the New Common Equity Election constitutes the
              Beneficial Holder’s request to receive distributions of Newco Partnership Equity under the Plan;

             such Beneficial Holder agrees to provide information regarding the Beneficial Holder’s tax basis in its
              Claim to the extent the Newco Partnership determines such information is necessary for any tax reporting
              or compliance purpose, and to the extent the Newco Partnership is required to include any item of income
              or gain attributable to the exchange of Claims held by the Beneficial Holder for the Newco Partnership
              Equity, any such item of income or gain shall, to the greatest extent permitted by law, be specially
              allocated to such Beneficial Holder pursuant to section 704(c) of the Internal Revenue Code;

             a true and complete copy of Form W-8 or the applicable Form W-9 has been submitted with this Ballot
              with respect to such Beneficial Holder;

             such Beneficial Holder shall take no actions a principal purpose of which will be to avoid the 100-partner
              limitation in Treasury regulations Section 1.7704-1(h)(1)(ii) and Treasury regulation Section 1.7704-
              1(h)(3) does not apply with respect to such Beneficial Holder;

             the receipt of Newco Partnership Equity by such Beneficial Holder shall not cause the Newco Partnership
              to be subject to withholding requirements under sections 1445 or 1446 of the Internal Revenue Code; and

             such Beneficial Holder acknowledges and agrees that in the event any of the certifications in this
              paragraph (f) are determined to be untrue, to the greatest extent permitted by law, the election to receive
              Newco Partnership Equity shall be void ab initio, such Beneficial Holder shall be required to surrender
              any Newco Partnership Equity received as a result of such election in exchange for Newco Corporation
              Stock, and such Beneficial Holder shall be required to hold the Reorganized Debtors harmless for any
              resulting damages.

In order to make the Newco Partnership Equity Election, holders will have to complete all of the following:

    1) Return this completed Beneficial Owner Election Worksheet for Newco Partnership Equity Election by
       4:00 P.M., prevailing Central Time, on May 1, 2019 in Portable Document Format (PDF) form via email
       to Tabulation@epiqglobal.com with “Jones Election” in the subject line;

    2) When directed, complete the additional partnership paperwork and follow the directions on the forms
       for their return by a specified date.

    3) When directed, approximately five (5) Business Days prior to the anticipated Effective Date, arrange for
       the Deposit/Withdrawal at Custodian (“DWAC”) Withdrawal of the underlying Notes by the DTC
       participant holding your Notes.


    Signature page follows.




                                                         16
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   58 of  69
                                                                        Energy, Inc., et al.
                                                                        Exhibit C – Beneficial Owner Election Worksheet



Beneficial Holder Information and Signature.

    Date Completed:


    Name of Beneficial Holder:
                                               (print or type)

    Signature:


    Name of Signatory:
                                               (if other than Beneficial Holder)

    Title of Signatory:

    Contact Name (if other than Signatory):

    Address:




    Contact Email Address:

    Contact Telephone Number:




                                                     17
Case 19-32112 Document 75 Filed in TXSB on 04/15/19 Page 59 of 69



                             Exhibit 5

                       Form of Class 7 Ballot
              Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                       60 of  69
                                                                            Energy, Inc., et al.
                                                         Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                                 )         Chapter 11
    In re:                                                       )
                                                                 )         IMPORTANT: No chapter 11 case has been
    JONES ENERGY, INC., et al.,1                                 )         commenced as of the date of distribution of
                                                                 )         this ballot. This ballot is a prepetition
                                                                 )         solicitation of your vote on a plan of
                                       Debtors.                  )         reorganization.
                                                                 )

                         BALLOT FOR ACCEPTING OR REJECTING THE JOINT
             PLAN OF REORGANIZATION OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

                    CLASS 7 - GENERAL UNSECURED CLAIMS AGAINST JEI AND JEI, LLC

      IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES, PLEASE
       CALL THE DEBTORS’ SOLICITATION AGENT, EPIQ BANKRUPTCY SOLUTIONS, LLC
       (THE “SOLICITATION AGENT”) AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500
       (INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM, OR
       VIA EMAIL TO TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE
       SUBJECT LINE.

      PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS CAREFULLY BEFORE
       COMPLETING THIS BALLOT. THIS BALLOT IS BEING SUBMITTED TO YOU TO SOLICIT YOUR VOTE
       TO THE DEBTORS’ PLAN (INCLUDING THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN).

      THIS BALLOT MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BEFORE 4:00 P.M.,
       PREVAILING CENTRAL TIME, ON MAY 1, 2019 (THE “VOTING DEADLINE”).

      IF THE COURT CONFIRMS THE PLAN, IT WILL BIND YOU REGARDLESS OF WHETHER YOU HAVE
       VOTED.

      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY
       REPRESENTATION, OTHER THAN WHAT IS INCLUDED IN THE MATERIALS MAILED WITH THIS
       BALLOT.

      CONFIRMATION OF THE PLAN IS EXPRESSLY CONDITIONED UPON BANKRUPTCY COURT
       APPROVAL OF THE RELEASES BY RELEASING PARTIES (AS DESCRIBED BELOW AND LOCATED IN
       ARTICLE IX OF THE PLAN), WHICH, IF APPROVED BY THE BANKRUPTCY COURT, WOULD
       PERMANENTLY ENJOIN HOLDERS OF CERTAIN CLAIMS AGAINST THIRD PARTIES FROM
       ASSERTING SUCH CLAIMS AGAINST SUCH NON-DEBTOR THIRD PARTIES. THE RELEASES BY
       RELEASING PARTIES, IF APPROVED, WILL BIND AFFECTED HOLDERS OF CLAIMS AND INTERESTS
       IN THE MANNER DESCRIBED IN ITEM 3 OF THIS BALLOT.



1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy Finance
       Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (3552); JRJ Opco, LLC
       (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and Nosley
       SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’ service
       address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   61 of  69
                                                                        Energy, Inc., et al.
                                                        Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS
BALLOT AND THE DEBTORS’ JOINT CHAPTER 11 PLAN (THE “PLAN”)2 OF JONES ENERGY, INC., ET AL.
(THE “COMPANY”) INCLUDED WITH THIS BALLOT BEFORE COMPLETING THIS BALLOT. THIS
BALLOT PERMITS YOU TO VOTE ON THE PLAN, WHICH IS SUBJECT TO BANKRUPTCY COURT
APPROVAL AND WHICH CONTEMPLATES A COMPREHENSIVE RESTRUCTURING TRANSACTION
(THE “TRANSACTION”) UPON THE EMERGENCE OF THE COMPANY FROM CHAPTER 11. THE
COMPANY HAS NOT COMMENCED CHAPTER 11 CASES AS OF THE DATE HEREOF.

The Company intends to file Chapter 11 Cases in a bankruptcy court of competent jurisdiction (the “Bankruptcy Court”)
and seek to consummate the Transaction through the chapter 11 bankruptcy process and the Plan. The Company will
file the Plan and the related Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Jones Energy, Inc.
and its Debtor Affiliates and all exhibits related thereto (as may be modified, amended, or supplemented from time to
time, the “Disclosure Statement”) with the Bankruptcy Court on or shortly after the date of the filing of the Chapter 11
Cases. The Disclosure Statement, the Plan, and certain other materials contained in the solicitation package are
included in the packet you are receiving with this Ballot. This Ballot may not be used for any purpose other than for
casting votes to accept or reject the Plan and making certain certifications with respect thereto, including with respect to
releases by holders of Claims and Interests. Once completed and returned in accordance with the attached instructions,
your vote on the Plan will be counted as set forth herein.

This ballot (the “Ballot”) is being sent to you because records indicate that you are the Holder of a Class 7 Claim as of
March 27, 2019 (the “Voting Record Date”), and, accordingly, you may have a right to vote to accept or reject the Plan.

YOUR VOTE ON THIS BALLOT FOR CLASS 7 CLAIMS SHALL BE APPLIED TO EACH DEBTOR
AGAINST WHICH YOU HAVE A CLASS 7 CLAIM.

You should carefully and thoroughly review the Disclosure Statement and Plan before you vote to accept or reject the
Plan. You may wish to seek legal advice concerning the Plan and classification and treatment of your Claim under the
Plan. Your Claim has been placed in Class 7 under the Plan. Attached to the Disclosure Statement is the Disclosure
Statement Order which contains the Solicitation Procedures which govern the solicitation and tabulation of votes to
accept or reject the Plan.

         THE VOTING DEADLINE IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

Item 1. Amount of Class 7 - General Unsecured Claims against JEI and JEI, LLC.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder (or authorized
signatory for a Holder), of a Class 7 Claim in the following amount (insert amount in box below).


                                              $_______________




2   Capitalized terms, used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



                                                           2
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   62 of  69
                                                                        Energy, Inc., et al.
                                                       Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



Item 2. Vote of Class 7 - General Unsecured Claims against JEI and JEI, LLC.

The Holder of the Class 7 Claims set forth in Item 1 votes to (please check one):


         Check one box:                     Accept the Plan


                                            Reject the Plan



Item 3. Important Information Regarding Releases under the Plan.3

Article VIII.C of the Plan provides for a release by the Debtors (the “Debtor Release”):

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party is
deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates from any and all
Claims and Causes of Action, whether known or unknown, including any derivative claims asserted on behalf of
the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor or other
Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in
whole or in part: the Debtors (including the management, ownership, or operation thereof), any Securities
issued by the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted
against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement,
the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (a) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of
Action related to an act or omission that is determined in a Final Order by a court competent jurisdiction to have
constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (a) in exchange for the good and valuable consideration provided by the Released Parties, including,
without limitation, the Released Parties’ contributions to facilitating the Restructuring and implementing the

3   The Plan provisions referenced herein are for summary purposes only and do not include all provisions of the Plan
    that may affect your rights. If there is any inconsistency between the provisions set forth herein and the Plan, the
    Plan governs. You should read the Plan before completing this ballot.



                                                         3
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   63 of  69
                                                                        Energy, Inc., et al.
                                                       Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



Plan; (b) a good faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best
interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and
made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors,
or the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.

Article VIII.D of the Plan provides for a third-party release by the Releasing Parties (the “Third-Party Release”):

         Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each Releasing
Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each Released Party
from any and all Claims and Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (including the management, ownership or operation thereof), any Securities issued by the Debtors and
the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument, document
or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release (a) any
post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of Action related to an
act or omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence by such Person.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for the
good and valuable consideration provided by the Released Parties; (d) a good faith settlement and compromise of
the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates; (f) fair,
equitable, and reasonable; (g) given and made after due notice and opportunity for hearing; and (h) a bar to any
of the Releasing Parties asserting any claim or Cause of Action released pursuant to the Third-Party Release.

Definitions Related to the Debtor Release and the Third-Party Release:

        UNDER THE PLAN, “RELEASED PARTY” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN NOTES
TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC GROUP AND
ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER GROUP AND
ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT;
(J) THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN
CLAUSES (A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS,
SUCCESSORS, AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY HOLDERS OR BENEFICIARIES,
FUNDS, PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH
OF THE FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND
FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL


                                                          4
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   64 of  69
                                                                        Energy, Inc., et al.
                                                        Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS,
REPRESENTATIVES, PRINCIPALS, PROFESSIONALS, CONSULTANTS, FINANCIAL ADVISORS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT
ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN,
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION
DEADLINE, OR (Z) TIMELY VOTES TO REJECT THE PLAN SHALL NOT BE A “RELEASED PARTY.”

       UNDER THE PLAN, “RELEASING PARTIES” MEANS EACH OF THE FOLLOWING, SOLELY IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS; (C) THE FIRST LIEN NOTES
TRUSTEE; (D) THE FIRST LIEN NOTES COLLATERAL AGENT; (E) THE FIRST LIEN AD HOC GROUP AND
ALL MEMBERS THEREOF; (F) THE UNSECURED NOTES TRUSTEE; (G) THE CROSSOVER GROUP AND
ALL MEMBERS THEREOF; (H) THE EXIT BACKSTOP PARTICIPANTS; (I) THE EXIT FACILITY AGENT; (J)
THE EXIT FACILITY LENDERS; (K) WITH RESPECT TO EACH OF THE FOREGOING PARTIES IN CLAUSES
(A) THROUGH (J), EACH OF SUCH PARTY’S CURRENT AND FORMER PREDECESSORS, SUCCESSORS,
AFFILIATES (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
ASSIGNS, SUBSIDIARIES, DIRECT AND INDIRECT EQUITY HOLDERS OR BENEFICIARIES, FUNDS,
PORTFOLIO COMPANIES, AND MANAGEMENT COMPANIES; AND (L) WITH RESPECT TO EACH OF THE
FOREGOING PARTIES IN CLAUSES (A) THROUGH (K), EACH OF SUCH PARTY’S CURRENT AND
FORMER DIRECTORS, OFFICERS, MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, GENERAL
PARTNERS, LIMITED PARTNERS, MANAGING MEMBERS, INDEPENDENT CONTRACTORS, AGENTS,
REPRESENTATIVES, PRINCIPALS, PROFESSIONALS, CONSULTANTS, FINANCIAL ADVISORS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, ADVISORY BOARD MEMBERS, INVESTMENT
ADVISORS OR SUB-ADVISORS, AND OTHER PROFESSIONALS; AND (L) ALL HOLDERS OF CLAIMS OR
INTERESTS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR (Z) TIMELY VOTES TO REJECT
THE PLAN SHALL NOT BE A “RELEASING PARTY.”

IMPORTANT INFORMATION REGARDING THE RELEASES:

      AS A HOLDER OF A CLAIM, YOU ARE A “RELEASING PARTY” UNDER THE PLAN AND ARE
DEEMED TO PROVIDE THE THIRD-PARTY RELEASE CONTAINED IN ARTICLE VIII.D OF THE PLAN, AS
SET FORTH ABOVE. YOU MAY CHECK THE BOX BELOW TO ELECT NOT TO GRANT THE RELEASE
CONTAINED IN ARTICLE VIII.D OF THE PLAN. YOU WILL NOT BE CONSIDERED A “RELEASING
PARTY” UNDER THE PLAN ONLY IF (I) THE BANKRUPTCY COURT DETERMINES THAT YOU HAVE THE
RIGHT TO OPT OUT OF THE RELEASES AND (II) YOU (A) CHECK THE BOX BELOW AND SUBMIT THE
BALLOT BY THE VOTING DEADLINE, (B) FILE AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN WITH THE BANKRUPTCY COURT PRIOR TO THE PLAN OBJECTION DEADLINE, OR (C) VOTE TO
REJECT THE PLAN AND SUBMIT THE BALLOT BY THE VOTING DEADLINE. THE ELECTION TO
WITHHOLD CONSENT TO GRANT THE THIRD-PARTY RELEASE IS AT YOUR OPTION.



                           By checking this box, the Holder of the Class 7 Claim set forth in Item 1 elects to
                           opt out of the Third-Party Releases.



Article VIII.E of the Plan provides for an exculpation of certain parties (the “Exculpation”):

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related
to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, filing, or termination of the Restructuring Support
Agreement and related prepetition transactions, the Disclosure Statement, the Plan, the Plan Supplement, or any


                                                          5
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   65 of  69
                                                                        Energy, Inc., et al.
                                                        Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



Restructuring Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring Support Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of property under the
Plan or any other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, except for claims related to any act or omission
that is determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

         The Exculpated Parties shall be deemed to have participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
distributions made pursuant to the Plan.

Article IX.E of the Plan establishes an injunction (the “Injunction”):

         Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action, suit or other proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with respect to any
such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in connection with or
with respect to any such Claims or Interests unless such holder has Filed a motion requesting the right to
perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest or
otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law or
otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.

         Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each holder of an
Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under or
Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have consented
to the injunction provisions set forth in this Article VIII.F hereof.




                                                          6
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   66 of  69
                                                                        Energy, Inc., et al.
                                                        Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



Item 4. Certifications.
Upon execution of this Ballot, the undersigned certifies that:

a.       as of the Voting Record Date, the undersigned was the Holder (or authorized signatory for a Holder) of Claims
         arising from the Class 7 in the amount set forth in Item 1;

b.       the Holder has reviewed a copy of the Disclosure Statement, the Plan, and the remainder of the
         solicitation package and acknowledges that the solicitation is being made pursuant to the terms and conditions
         set forth therein;

c.       the Holder has not relied on any statement made or other information received from any person with respect to
         the Plan other than the information contained in the solicitation package or other publicly available materials;

d.       the Holder has cast the same vote with respect to all of the Holder’s Class 7 Claims;

e.       the Holder understands and acknowledges that if multiple Ballots are submitted voting the claim set forth in
         Item 1, only the last properly completed Ballot voting the claim and received by the Solicitation Agent before
         the Voting Deadline shall be deemed to reflect the voter’s intent and thus to supersede and revoke any prior
         Ballots received by the Solicitation Agent;

f.       the Holder understands and acknowledges that all authority conferred or agreed to be conferred pursuant to this
         Ballot, and every obligation of the Holder hereunder, shall be binding upon the transferees, successors, assigns,
         heirs, executors, administrators, and legal representatives of the Holder and shall not be affected by, and shall
         survive, the death or incapacity of the Holder.




                                      [Remainder of page intentionally left blank.]




                                                           7
            Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                     67 of  69
                                                                          Energy, Inc., et al.
                                                  Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



Item 5. Holder Information and Signature.


   Name of Holder:
                                             (print or type)

   Signature:


   Name of Signatory:
                                             (if other than Holder)

   Title:

   Address:




   Date Completed:


        THE VOTING DEADLINE IS 4:00 P.M., PREVAILING CENTRAL TIME, ON MAY 1, 2019.

IF YOU RECEIVED A RETURN BALLOT ADDRESSED TO THE SOLICITATION AGENT (EPIQ
BANKRUPTCY SOLUTIONS, LLC), PLEASE COMPLETE, AND DATE THE BALLOT AND RETURN IT
PROMPTLY WITH AN ORIGINAL SIGNED COPY IN THE ENVELOPE PROVIDED SO THAT IT IS
ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE VOTING DEADLINE.

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING INSTRUCTIONS,
PLEASE CONTACT THE SOLICITATION AGENT AT (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500
(INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM OR
EMAIL TABULATION@EPIQGLOBAL.COM AND REFERENCE “JONES ENERGY” IN THE SUBJECT
LINE.

                                 [Remainder of page intentionally left blank.]




                                                    8
       Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                68 of  69
                                                                     Energy, Inc., et al.
                                                     Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



                                           VOTING INSTRUCTIONS

1.    As described in the Disclosure Statement, the Debtors are soliciting the votes of Holders of Class 7 Claims
      with respect to the Plan referred to in the Disclosure Statement. The Plan and Disclosure Statement are
      included in the solicitation package you received with the Ballot. Capitalized terms used but not defined
      herein shall have the meanings assigned to them in the Plan. All capitalized terms used but not defined herein
      have the meanings ascribed to such terms in the Plan. PLEASE READ THE PLAN AND THE
      DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT. You may
      wish to seek legal advice concerning the Plan and the treatment of your claim or claims under the Plan.

2.    The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of
      at least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that
      votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation set forth in section
      1129(a) of the Bankruptcy Code.

3.    To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your decision either to
      accept or reject the Plan in Item 2 of the Ballot; and (c) sign and return the Ballot in accordance with the
      instructions received so the Ballot is actually received by the Solicitation Agent by the Voting Deadline.
      Ballots will not be accepted by email, facsimile or other electronic means.

4.    The time by which a Ballot including your vote is actually received by the Solicitation Agent shall be the time
      used to determine whether a Ballot has been submitted by the Voting Deadline. The Voting Deadline is
      May 1, 2019, at 4:00 p.m., prevailing Central Time.

5.    If a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors determine otherwise
      or as permitted by applicable law or court order. In all cases, Holders should allow sufficient time to assure
      timely delivery. No Ballot should be sent to the Debtors or the Debtors’ financial or legal advisors. A Ballot
      will not be counted unless received by the Solicitation Agent.

6.    The Holder understands and acknowledges that if multiple Ballots are submitted voting the claim set forth in
      Item 1, only the last properly completed Ballot or Master Ballot voting the claim and received by the
      Solicitation Agent before the Voting Deadline shall be deemed to reflect the voter’s intent and thus to
      supersede and revoke any prior Ballots received by the Solicitation Agent.

7.    If a Holder holds a Claim or Interest, as applicable, in a Voting Class against multiple Debtors, a vote on their
      Ballot will apply to all Debtors against whom such Holder or Nominee has a Claim or Interest, as applicable, in
      that Voting Class.

8.    If a Holder simultaneously casts inconsistent duplicate Ballots, with respect to the same Claim, such Ballots
      will not be counted.

9.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to accept or
      reject the Plan and to make certain certifications with respect thereto. Accordingly, at this time, creditors
      should not surrender certificates or instruments representing or evidencing their Claims, and the Debtors will
      not accept delivery of any such certificates or instruments surrendered together with a Ballot.

10.   The Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or Interest; or (b) an
      assertion or admission with respect to any Claim or Interest.

11.   Please be sure to sign and date your Ballot. If you are completing the Ballot on behalf of an Entity, indicate
      your relationship with that Entity and the capacity in which you are signing.

12.   You must vote your entire Class 7 Claims either to accept or reject the Plan and may not split your vote.
      Accordingly, a Ballot that partially rejects and partially accepts the Plan will not be counted as a vote to accept
      or reject the Plan.



                                                        9
          Case 19-32112 Document 75 Filed in TXSB on 04/15/19 PageJones
                                                                   69 of  69
                                                                        Energy, Inc., et al.
                                                        Ballot for Class 7 - General Unsecured Claims against JEI and JEI, LLC



13.      Any Ballot that is properly completed, executed and timely returned to the Debtors that fails to indicate
         acceptance or rejection of the Plan or that indicates both an acceptance and a rejection of the Plan will not be
         counted.

14.      The following Ballots will not be counted in determining the acceptance or rejection of the Plan: (a) any Ballot
         that is illegible or contains insufficient information to permit the identification of the Holder; (b) any Ballot
         cast by a Person or Entity that does not hold a Claim or Interest in a Class that is entitled to vote on the Plan;
         (c) any unsigned Ballot; (d) any Ballot not marked to accept or reject the Plan, or marked both to accept and
         reject the Plan; and/or (e) any Ballot submitted by a party not entitled to cast a vote with respect to the Plan.

15.      If you hold Claims or Interests in more than one Class under the Plan or for different Claims within a Class you
         may receive more than one Ballot. Each Ballot votes only your Claims indicated on that Ballot. Please
         complete and return each Ballot you receive.

16.      For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims held
         by a single creditor in a particular Class will be aggregated and treated as if such creditor held one Claim in
         such Class, and all votes related to such Claim will be treated as a single vote to accept or reject the Plan;
         provided, however, that if separate affiliated entities hold Claims in a particular Class, these Claims will not be
         aggregated and will not be treated as if such Creditor held one Claim in such Class, and the vote of each
         affiliated entity will be counted separately as a vote to accept or reject the Plan.
                                  ___________________________________
          This Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to accept or
reject the Plan and to make certifications with respect to the Class 7 Ballot. Accordingly, at this time, holders of notes
should not surrender certificates or instruments evidencing their notes, and neither the Debtor nor the Solicitation Agent
will accept delivery of any such certificates or instruments surrendered with a Class 7 Ballot.
If you have any questions regarding this Ballot, or if you did not receive a copy of the Disclosure Statement or
Plan, or if you need additional copies of the enclosed materials, please contact the Solicitation Agent by phone at
(866) 897-6433 (Toll Free) OR +1 (646) 282-2500 (International) and request to speak with a member of the
Solicitation Team or via email to tabulation@epiqglobal.com and reference “JONES ENERGY” in the subject
line.

                           PLEASE SUBMIT YOUR BALLOT PROMPTLY!




                                                          10
